 



EXHIBIT 10.1
EXECUTION COPY
 
(JPMORGAN LOGO) [c09565c0956500.gif]
AMENDED AND RESTATED FIVE-YEAR REVOLVING CREDIT AGREEMENT
dated as of
October 11, 2001
As Amended and Restated as of
August 29, 2006
among
LAND O’LAKES, INC.,
as Borrower
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent
and
COBANK, ACB,
as Co-Administrative Agent
 
J.P. MORGAN SECURITIES INC.,
as Sole Lead Arranger and Sole Bookrunner
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          ARTICLE I  
 
        Definitions  
 
       
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Classification of Loans and Borrowings
    24  
SECTION 1.03. Terms Generally
    24  
SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations
    24  
 
        ARTICLE II  
 
        The Credits  
 
       
SECTION 2.01. Commitments
    25  
SECTION 2.02. Loans and Borrowings
    25  
SECTION 2.03. Requests for Borrowings
    26  
SECTION 2.04. Letters of Credit
    26  
SECTION 2.05. Funding of Borrowings
    30  
SECTION 2.06. Interest Elections
    31  
SECTION 2.07. Termination and Reduction of Commitments
    32  
SECTION 2.08. Repayment of Loans; Evidence of Debt
    33  
SECTION 2.09. Prepayment of Loans
    33  
SECTION 2.10. Fees
    34  
SECTION 2.11. Interest
    35  
SECTION 2.12. Alternate Rate of Interest
    35  
SECTION 2.13. Increased Costs
    36  
SECTION 2.14. Break Funding Payments
    37  
SECTION 2.15. Taxes
    37  
SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    38  
SECTION 2.17. Mitigation Obligations; Replacement of Lenders
    40  
SECTION 2.18. Increase in Commitments
    41  
 
        ARTICLE III  
 
        Representations and Warranties  
 
       
SECTION 3.01. Organization; Powers
    42  
SECTION 3.02. Authorization; Enforceability
    42  
SECTION 3.03. Governmental Approvals; No Conflicts
    42  
SECTION 3.04. Financial Condition; No Material Adverse Change
    42  

 



--------------------------------------------------------------------------------



 



 ii

         
SECTION 3.05. Properties
    43  
SECTION 3.06. Litigation and Environmental Matters
    43  
SECTION 3.07. Compliance with Laws and Agreements
    44  
SECTION 3.08. Investment Company Status
    44  
SECTION 3.09. Taxes
    44  
SECTION 3.10. ERISA
    44  
SECTION 3.11. Disclosure
    44  
SECTION 3.12. Subsidiaries
    45  
SECTION 3.13. Insurance
    45  
SECTION 3.14. Labor Matters
    45  
SECTION 3.15. Solvency
    45  
SECTION 3.16. Patronage Payments
    45  
 
        ARTICLE IV      
 
        Conditions      
 
       
SECTION 4.01. Effective Date
    45  
SECTION 4.02. Each Credit Event
    47  
 
        ARTICLE V      
 
        Affirmative Covenants      
 
       
SECTION 5.01. Financial Statements and Other Information
    48  
SECTION 5.02. Notices of Material Events
    49  
SECTION 5.03. Information Regarding Collateral
    50  
SECTION 5.04. Existence; Conduct of Business
    51  
SECTION 5.05. Payment of Obligations
    51  
SECTION 5.06. Maintenance of Properties
    51  
SECTION 5.07. Insurance
    51  
SECTION 5.08. Casualty and Condemnation
    51  
SECTION 5.09. Books and Records; Inspection and Audit Rights
    51  
SECTION 5.10. Compliance with Laws
    52  
SECTION 5.11. Use of Proceeds and Letters of Credit
    52  
SECTION 5.12. Additional Subsidiaries
    52  
SECTION 5.13. Further Assurances
    52  

 



--------------------------------------------------------------------------------



 



 iii

          ARTICLE VI      
 
        Negative Covenants      
 
       
SECTION 6.01. Indebtedness; Certain Equity Securities
    53  
SECTION 6.02. Liens
    55  
SECTION 6.03. Fundamental Changes
    56  
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
    56  
SECTION 6.05. Asset Sales
    58  
SECTION 6.06. Sale and Leaseback Transactions
    59  
SECTION 6.07. Hedging Agreements
    59  
SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness
    59  
SECTION 6.09. Transactions with Affiliates
    61  
SECTION 6.10. Restrictive Agreements
    61  
SECTION 6.11. Amendment of Material Documents
    62  
SECTION 6.12. Interest Expense Coverage Ratio
    62  
SECTION 6.13. Leverage Ratio
    62  
 
        ARTICLE VII      
 
        Events of Default      
 
        ARTICLE VIII      
 
        The Agents      
 
        ARTICLE IX      
 
        Miscellaneous      
 
       
SECTION 9.01. Notices
    66  
SECTION 9.02. Waivers; Amendments
    67  
SECTION 9.03. Expenses; Indemnity; Damage Waiver
    68  
SECTION 9.04. Successors and Assigns
    70  
SECTION 9.05. Survival
    72  
SECTION 9.06. Counterparts; Integration; Effectiveness
    72  
SECTION 9.07. Severability
    72  
SECTION 9.08. Right of Setoff
    73  
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
    73  

 



--------------------------------------------------------------------------------



 



 iv

         
SECTION 9.10. WAIVER OF JURY TRIAL
    73  
SECTION 9.11. Headings
    74  
SECTION 9.12. Confidentiality
    74  
SECTION 9.13. Interest Rate Limitation
    75  
SECTION 9.14. Optional Release of Collateral
    75  
SECTION 9.15. USA Patriot Act Notice
    77  

SCHEDULES:

             
 
  Schedule 1.01(a)   —   Subsidiary Loan Parties
 
  Schedule 1.01(b)   —   Mortgaged Property
 
  Schedule 1.01(c)   —   Existing Letters of Credit
 
  Schedule 2.01   —   Lenders and Commitments
 
  Schedule 3.05   —   Owned and Leased Real Property
 
  Schedule 3.06   —   Disclosed Matters
 
  Schedule 3.12 Schedule 3.13   — —   Subsidiaries
Insurance
 
  Schedule 6.01   —   Existing Indebtedness
 
  Schedule 6.02   —   Existing Liens
 
  Schedule 6.04   —   Existing Investments
 
  Schedule 6.05(c)   —   Certain Asset Sales
 
  Schedule 6.10   —   Restrictive Agreements

EXHIBITS:

             
 
  Exhibit A   —   Form of Assignment and Acceptance
 
  Exhibit B-1   —   Form of Opinion of Borrower’s Outside Counsel
 
  Exhibit B-2   —   Form of Opinion of Borrower’s General Counsel
 
  Exhibit C   —   Guarantee and Collateral Agreement
 
  Exhibit D   —   Perfection Certificate
 
  Exhibit E   —   Form of Accession Agreement
 
  Exhibit F   —   Form of Promissory Note

 



--------------------------------------------------------------------------------



 



     AMENDED AND RESTATED FIVE-YEAR REVOLVING CREDIT AGREEMENT dated as of
October 11, 2001, as amended and restated as of August 29, 2006 among LAND
O’LAKES, INC., the LENDERS party hereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, and COBANK, ACB, as Co-Administrative Agent.
          The Borrower (such term and each other capitalized term used and not
otherwise defined herein having the meaning assigned to it in Article I),
certain of the Lenders, the Administrative Agent and the Co-Administrative Agent
are parties to an Amended and Restated Five-Year Credit Agreement dated as of
October 11, 2001 (the “Existing Credit Agreement”). The Borrower has requested
the Lenders amend and restate the Existing Credit Agreement in the form of this
Agreement and, pursuant to the terms hereof, agree to extend credit to enable
the Borrower to borrow on a revolving credit basis on and after the date hereof
and at any time and from time to time prior to the Maturity Date a principal
amount not in excess of $225,000,000 at any time outstanding, subject to
increase as provided in Section 2.18. The Borrower has further requested the
Issuing Banks agree to issue Letters of Credit in an aggregate face amount at
any time outstanding not in excess of $75,000,000 to support payment obligations
of the Borrower and the Subsidiaries.
          The Lenders are willing to amend and restate the Existing Credit
Agreement in the form of this Agreement and to extend such credit to the
Borrower on the terms and conditions hereof. Accordingly, the parties hereto
agree as follows:
ARTICLE I
Definitions
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.
          “Accession Agreement” shall mean an Accession Agreement substantially
in the form of Exhibit E hereto among a Prospective Lender, the Borrower and the
Administrative Agent.
          “Account” has the meaning assigned to such term in the Collateral
Agreement.
          “Account Assets” means, collectively, with respect to Accounts or
CoBank Accounts (as defined in the Collateral Agreement), as the case may be,
all such Accounts or CoBank Accounts, together with (a) all right, title and
interest in and to all contracts that relate to any of such accounts; (b) all
security interests or liens and property subject thereto from time to time
purporting to secure payment of any of such accounts, whether pursuant to the
contracts related to such accounts or otherwise; (c) all UCC financing
statements covering any collateral securing payment of any of such accounts;
(d) all guarantees and other agreements or arrangements of whatever character
from time to time supporting or securing payment of any of such accounts whether
pursuant to the contracts related to any of such accounts or otherwise; (e) all
interest in the merchandise, goods, products or other property (including any
that is returned), if any, the sale of which gave rise to any of such accounts;
and (f) all proceeds of the foregoing.

 



--------------------------------------------------------------------------------



 



 2
          “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.
          “Administrative Agent” means JPMorgan Chase Bank, N.A., in its
capacity as administrative agent for the Lenders hereunder.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Co-Administrative Agent, copies of each of which shall
be delivered by the Co-Administrative Agent to the Borrower.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Agents” means, JPMorgan Chase Bank, N.A., in its capacities as
Administrative Agent and Collateral Agent under the Loan Documents and CoBank in
its capacity as Co-Administrative Agent under the Loan Documents.
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greater of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.
          “Applicable Percentage” means, with respect to any Lender, the
percentage of the total Commitments represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the respective amounts of the Lenders’ Revolving
Exposures.
          “Applicable Rate” means, for any day with respect to any Eurodollar
Loan, ABR Loan, or with respect to the commitment fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Eurodollar Spread”, “ABR Spread” or “Commitment Fee”, as the case may be, based
upon the Leverage Ratio as of the most recent date of determination:

 



--------------------------------------------------------------------------------



 



 3

                                  Leverage   Eurodollar           Commitment    
Ratio   Spread   ABR Spread   Fee
Category 1
  greater than 2.50 to 1.00     1.50 %     0.50 %     0.375 %
Category 2
  greater than 1.50 to 1.00 but less than or equal to 2.50 to 1.00     1.25 %  
  0.25 %     0.250 %
Category 3
  less than or equal to 1.50 to 1.00     0.875 %     0.00 %     0.200 %

          For purposes of the foregoing, (i) the Leverage Ratio shall be
determined as of the end of each fiscal quarter of the Borrower’s fiscal year
based upon the consolidated financial statements delivered pursuant to
Section 5.01(a) or (b) and (ii) each change in the Applicable Rate resulting
from a change in the Leverage Ratio shall be effective during the period
commencing on and including the date of delivery of such consolidated financial
statements indicating such change and ending on the date immediately preceding
the effective date of the next such change; provided that the Leverage Ratio
shall be deemed to be in Category 2 until such time as the Borrower delivers the
first consolidated financial statements after the Effective Date required to be
delivered by Section 5.01(a) or (b); provided, however, that notwithstanding the
foregoing, the Leverage Ratio shall be deemed to be in Category 1 (A) at any
time that an Event of Default has occurred and is continuing or (B) if the
Borrower fails to deliver the consolidated financial statements required to be
delivered by it pursuant to Section 5.01(a) or (b), during the period from the
expiration of the time for delivery thereof until such consolidated financial
statements are delivered.
          “Assignment and Acceptance” means an assignment and acceptance entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Co-Administrative Agent, in the
form of Exhibit A or any other form approved by the Co-Administrative Agent.
          “Attributable Debt” means, on any date, in respect of any lease of the
Borrower or any Restricted Subsidiary entered into as part of a sale and
leaseback transaction subject to Section 6.06, (i) if such lease is a Capital
Lease Obligation, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP, and (ii)
if such lease is not a Capital Lease Obligation, the capitalized amount of the
remaining lease payments under such lease that would appear on a balance sheet
of such Person prepared as of such date in accordance with GAAP if such lease
were accounted for as a Capital Lease Obligation.
          “Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrower” means Land O’Lakes, Inc., a Minnesota cooperative
corporation.
          “Borrowing” means Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

 



--------------------------------------------------------------------------------



 



 4
          “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
          “Calculation Period” means, with respect to any Payment Date, the
period commencing on July 1, 2006 and ending on and including such Payment Date.
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Capital Securities” means the trust preferred securities in aggregate
face amount of up to $200,000,000 issued on March 25, 1998, pursuant to the
Indenture dated as of March 25, 1998, between the Borrower and Wilmington Trust
Company.
          “Change in Control” means the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of
membership interests representing more than 50% of the aggregate ordinary voting
power represented by all outstanding membership interests of the Borrower.
          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender or any Issuing
Bank (or, for purposes of Section 2.13(b), by any lending office of such Lender
or by such Lender’s or such Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Co-Administrative Agent” means CoBank, in its capacity as
co-administrative agent for the Lenders hereunder.
          “CoBank” means CoBank, ACB, a federally chartered instrumentality of
the United States.
          “Collateral” means any and all “Collateral”, as defined in any
applicable Security Document.

 



--------------------------------------------------------------------------------



 



 5
          “Collateral Agent” means JPMorgan Chase Bank, N.A. in its capacity as
collateral agent for the Lenders under the Security Documents.
          “Collateral Agreement” means the Guarantee and Collateral Agreement
among the Borrower, the Subsidiary Loan Parties and the Collateral Agent,
substantially in the form of Exhibit C.
          “Collateral and Guarantee Requirement” means, at any time, if a
Collateral Release Period is not in effect, the requirement that:
          (a) the Collateral Agent shall have received from each Loan Party
either (i) a counterpart of the Collateral Agreement duly executed and delivered
on behalf of such Loan Party or (ii) in the case of any Person that becomes a
Loan Party after the Effective Date, a supplement to the Collateral Agreement as
then in effect, in the form specified therein, duly executed and delivered on
behalf of such Loan Party;
          (b) all outstanding Equity Interests of each Restricted Subsidiary
(other than any Restricted Subsidiary that is a Securitization Vehicle) owned by
or on behalf of any Loan Party shall have been pledged pursuant to the
Collateral Agreement (except that the Loan Parties shall not be required to
pledge more than 65% of the outstanding voting Equity Interests of any Foreign
Subsidiary) and the Collateral Agent shall have received certificates or other
instruments representing all such Equity Interests, together with stock powers
or other instruments of transfer with respect thereto endorsed in blank;
          (c) subject to Section 5.13(c), all Indebtedness of the Borrower and
each Subsidiary that is owing to any Loan Party shall be evidenced by a
promissory note and shall have been pledged pursuant to the Collateral Agreement
and the Collateral Agent shall have received all such promissory notes, together
with instruments of transfer with respect thereto endorsed in blank; provided
that no promissory note shall be necessary in the case of Indebtedness owing by
the Borrower to any Restricted Subsidiary or by any Restricted Subsidiary to any
other Restricted Subsidiary or to the Borrower so long as such Indebtedness, if
ever represented by a promissory note, is pledged pursuant to the Collateral
Agreement.
          (d) all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the Collateral
Agent to be filed, registered or recorded to create the Liens intended to be
created by the Collateral Agreement and perfect such Liens to the extent
required by, and with the priority required by, the Collateral Agreement, shall
have been filed, registered or recorded or delivered to the Collateral Agent for
filing, registration or recording;
          (e) the Collateral Agent shall have received (i) counterparts of a
Mortgage with respect to each Mortgaged Property duly executed and delivered by
the record owner of such Mortgaged Property, (ii) a policy or policies of title
insurance issued by a nationally recognized title insurance company insuring the
Lien of each such Mortgage as a valid first Lien on the Mortgaged Property
described therein, free of any other Liens except as expressly permitted by
Section 6.02, together with such endorsements, coinsurance and reinsurance as
the Collateral Agent or

 



--------------------------------------------------------------------------------



 



 6
the Required Lenders may reasonably request, and (iii) such surveys, abstracts,
appraisals, legal opinions and other documents as the Collateral Agent or the
Required Lenders may reasonably request with respect to any such Mortgage or
Mortgaged Property; and
          (f) each Loan Party shall have obtained all consents and approvals
required to be obtained by it in connection with the execution and delivery of
all Security Documents to which it is a party, the performance of its
obligations thereunder and the granting by it of the Liens thereunder; and
if and so long as a Collateral Release Period is in effect, the requirement
that:
     (i) the Collateral Agent shall have received from each Loan Party either
(i) a counterpart of the Collateral Agreement duly executed and delivered on
behalf of such Loan Party or (ii) in the case of any Person that becomes a Loan
Party after the Effective Date, a supplement to the Collateral Agreement as then
in effect, in the form specified therein, duly executed and delivered on behalf
of such Loan Party; and
     (ii) each Loan Party shall have obtained all consents and approvals
required to be obtained by it in connection with the execution and delivery of
the Collateral Agreement and the performance of its obligations thereunder.
          “Collateral Reinstatement Ratings Requirement” means the requirement
that the Borrower’s senior unsecured non-credit enhanced indebtedness for
borrowed money be rated BB+ or lower by S&P and Ba1 or lower by Moody’s (or, if
the Borrower shall have no senior unsecured non-credit enhanced indebtedness for
borrowed money, that the Borrower’s corporate credit rating assigned by S&P be
BB+ or lower and assigned by Moody’s be Ba1 or lower); provided that if at any
time either Moody’s or S&P, or both, shall no longer maintain a rating for the
Borrower’s senior unsecured non-credit enhanced indebtedness for borrowed money,
or no longer maintain a corporate credit rating for the Borrower, as the case
may be, the Administrative Agent and the Borrower may agree to determine the
Collateral Reinstatement Ratings Requirement using the corresponding ratings
level of one or more ‘nationally recognized statistical rating organizations’
(as such phrase is used in Rule 436 under the Securities Act of 1933).
          “Collateral Release Period” means any period during which the Liens on
the Collateral have been release (or are required to have been released)
pursuant to Section 9.14 and are not required to be reinstated pursuant to such
Section.
          “Collateral Release Ratings Requirement” means the requirement that
the Borrower’s senior unsecured non-credit enhanced indebtedness for borrowed
money be rated BBB- (with at least a stable outlook) or higher by S&P and Baa3
(with at least a stable outlook) or higher by Moody’s (or, if the Borrower shall
have no senior unsecured non-credit enhanced indebtedness for borrowed money,
that the Borrower’s corporate credit rating assigned by S&P be BBB- (with at
least a stable outlook) or higher and assigned by Moody’s be Baa3 (with at least
a stable outlook) or higher); provided that if at any time either Moody’s or
S&P, or both, shall no longer maintain a rating for the Borrower’s senior
unsecured non-credit enhanced indebtedness for borrowed money, or no longer
maintain a corporate credit rating for the Borrower, as

 



--------------------------------------------------------------------------------



 



 7
the case may be, the Administrative Agent and the Borrower may agree to
determine the Collateral Release Ratings Requirement using the corresponding
ratings level of one or more ‘nationally recognized statistical rating
organizations’ (as such phrase is used in Rule 436 under the Securities Act of
1933).
          “Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Loans and to acquire participations in Letters of
Credit hereunder, expressed as an amount representing the maximum aggregate
amount of such Lenders’ Revolving Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.07, (b) increased pursuant
to Section 2.18 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its Commitment, as
applicable. The aggregate amount of the Lenders’ Commitments as of the Effective
Date is $225,000,000.
          “Consolidated Cash Interest Expense” means, for any period, the excess
of (a) the sum (without duplication) of (i) the interest expense (including
imputed interest expense in respect of Capital Lease Obligations) of the
Borrower and the Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP, (ii) the amount of dividends paid in
respect of the Capital Securities during such period, plus (iii) any cash
payments made during such period in respect of obligations referred to in clause
(b)(iii) below that were amortized or accrued in a previous period, minus
(b) the sum (without duplication) of (i) interest income of the Borrower and the
Restricted Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP, (ii) to the extent included in such consolidated interest
expense for such period, non-cash amounts attributable to amortization of
financing costs paid in a previous period, (iii) to the extent included in such
consolidated interest expense for such period, non-cash amounts attributable to
amortization of debt discounts or accrued interest payable in kind for such
period, plus (iv) to the extent included in such consolidated interest expense
for such period, interest expense of the Borrower and the Restricted
Subsidiaries with respect to Indebtedness incurred in connection with any
Securitization and permitted by Section 6.01(ix).
          “Consolidated EBITDA” means, for any period, Consolidated Net Income
for such period plus (a) without duplication and to the extent deducted from
revenues in determining such Consolidated Net Income, the sum of
(i) consolidated interest expense for such period, (ii) consolidated income tax
expense for such period, (iii) all amounts attributable to depreciation and
amortization for such period and (iv) all non-cash nonrecurring charges during
such period (it being understood that charges shall be deemed non-cash charges
until the period that cash disbursements attributable to such charges are made,
at which point such charges shall be deemed cash charges), and minus (b) without
duplication and to the extent added to revenues in determining Consolidated Net
Income for such period, all non-cash nonrecurring gains during such period (it
being understood that non-cash nonrecurring gains shall be deemed non-cash gains
until the period that cash receipts attributable to such gains are received, at
which point such gains shall be deemed cash gains), all as determined on a
consolidated basis with respect to the Borrower and the Restricted Subsidiaries
in accordance with GAAP. For purposes of calculating the Leverage Ratio, as of
any date, if the Borrower or any Restricted Subsidiary has made any Permitted
Acquisition or, as permitted by Section 6.05, any sale, transfer, lease

 



--------------------------------------------------------------------------------



 



 8
or other disposition outside of the ordinary course of business of a Subsidiary
or of assets constituting a business unit, in each case for consideration in
excess of $10,000,000, during the period of four consecutive fiscal quarters (a
“Reference Period”) most recently ended on or prior to such date, Consolidated
EBITDA for the such Reference Period shall be calculated after giving pro forma
effect thereto, as if such Permitted Acquisition or sale, transfer, lease or
other disposition (and any related incurrence, repayment or assumption of
Indebtedness with any new Indebtedness being deemed to be amortized over the
applicable testing period in accordance with its terms) had occurred on the
first day of such Reference Period.
          “Consolidated Net Income” means, for any period, the net income or
loss of the Borrower and the Restricted Subsidiaries for such period determined
on a consolidated basis in accordance with GAAP; it being understood that
Consolidated Net Income shall not include (a) the income or loss of any
Subsidiary other than a Restricted Subsidiary or other investment held by the
Borrower or any Restricted Subsidiary, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or any Restricted
Subsidiary during such period, and (b) the income or loss of any Person accrued
prior to the date it becomes a Restricted Subsidiary or is merged into or
consolidated with the Borrower or any Restricted Subsidiary or the date that
such Person’s assets are acquired by the Borrower or any Restricted Subsidiary.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
          “dollars” or “$” refers to lawful money of the United States of
America.
          “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
          “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials,

 



--------------------------------------------------------------------------------



 



 9
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
          “Equity Interests” means shares of capital stock, interests in a
cooperative corporation, partnership interests, membership interests in a
limited liability company, beneficial interests in a trust (other than any trust
subject to ERISA or non-qualified pension benefit plans) or other equity
ownership interests in a Person, and any warrants, options or other rights
entitling the holder thereof to purchase or acquire any such equity interest.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.
          “Event of Default” has the meaning assigned to such term in
Article VII.
          “Excluded Taxes” means, with respect to either Agent, any Lender, any
Issuing Bank or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) income or franchise taxes
imposed on (or measured by) its net income by the United States of America, or
by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits taxes imposed
by the United States of

 



--------------------------------------------------------------------------------



 



 10
America or any similar tax imposed by any other jurisdiction described in clause
(a) above and (c) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 2.17(b)), any withholding
tax that (i) is in effect and would apply to amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party to this Agreement (or
designates a new lending office), except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from the Borrower
with respect to any withholding tax pursuant to Section 2.15(a), or (ii) is
attributable to such Foreign Lender’s failure to comply with Section 2.15(e).
          “Existing Letters of Credit” means each letter of credit that is
(a) issued by an Issuing Bank or a Lender, (b) outstanding on the Effective Date
and (c) listed in Schedule 1.01(c).
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Co-Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Financial Covenants” means the covenants set forth in Sections 6.12
and 6.13.
          “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Borrower.
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
          “Foreign Subsidiary” means any Subsidiary that is organized under the
laws of a jurisdiction other than the United States of America or any State
thereof or the District of Columbia.
          “Funded Receivables Sales” means, on any date, with respect to sales
of accounts receivable or of interests in pools of accounts receivable by
Securitization Vehicles to third party purchasers (“Purchasers”) pursuant to any
receivables purchase facilities, the aggregate amounts theretofore paid to such
Securitization Vehicles for purchases of accounts receivable (or such interests
therein) less the aggregate amount of collections theretofore distributed to
such Purchasers on account of the principal balance of such purchased
receivables (or interests therein) (exclusive of yield and fees), in each case
pursuant to such receivables purchase facilities; provided, however, that Funded
Receivables Sales shall not be deemed to arise as a result of any sale of
accounts receivable or of interests in pools of accounts receivable by a

 



--------------------------------------------------------------------------------



 




 11
Securitization Vehicle to the extent that such sale results in Indebtedness
(including in respect of Third Party Securities) of such Securitization Vehicle
to such Purchasers.
          “GAAP” means generally accepted accounting principles in the United
States of America.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
          “Hedging Agreement” means any interest rate protection agreement,
foreign currency exchange agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.
          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind (excluding current accounts payable incurred in the
ordinary course of business), (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has

 



--------------------------------------------------------------------------------



 




 12
an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, and
(k) all obligations in respect of Third Party Securities issued by such Person
in Securitizations (regardless of whether denominated as equity or debt
securities). The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Index Debt” means (i) if the Liens of the Security Documents in the
Collateral have not been released pursuant to Section 9.14, senior secured
non-credit enhanced indebtedness for borrowed money of the Borrower and (ii) if
the Liens of the Security Documents in the Collateral have been released
pursuant to Section 9.14, senior unsecured non-credit enhanced indebtedness for
borrowed money of the Borrower.
          “Information Memorandum” means the Confidential Information Memorandum
dated July, 2006 relating to the Borrower and the Transactions.
          “Intercreditor Agreement” means the lien subordination and
intercreditor agreement, dated as of December 23, 2003, entered into among the
Borrower, the Subsidiary Loan Parties, the Collateral Agent and the trustee
under the Senior Second Lien Note Indenture (or any other trustee or agent to
which Liens are granted under the Second Lien Security Documents), providing
for, among other things, (a) the priority of the Liens granted pursuant to the
Security Documents over the Liens granted pursuant to the Second Lien Security
Documents and (b) restrictions on the exercise of remedies under the Second Lien
Security Documents.
          “Interest Election Request” means a request by the Borrower to convert
or continue a Borrowing in accordance with Section 2.06.
          “Interest Payment Date” means (a) with respect to any ABR Loan, the
last day of each March, June, September and December and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.
          “Interest Period” means, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest

 



--------------------------------------------------------------------------------



 




 13
Period shall end on the next preceding Business Day and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
          “Investment Grade Rating” means, on any date, the rating of the Index
Debt as BBB- or better by S&P and as Baa3 or better by Moody’s on such date.
          “Investment Grade RP Period” means each period of one fiscal quarter
or consecutive fiscal quarters (taken as a single accounting period) commencing
after the Effective Date during which the Borrower at all times has an
Investment Grade Rating. Any Investment Grade RP Period will terminate on the
last day of the fiscal quarter immediately preceding the first fiscal quarter
after commencement of such Investment Grade RP Period during which the Borrower
does not at all times have an Investment Grade Rating.
          “Issuing Bank” means each of JPMorgan Chase Bank, N.A. and CoBank, in
their capacities as the issuers of Letters of Credit hereunder, and their
successors in such capacities as provided in Section 2.04(i). An Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate. Each reference to the “Issuing Bank” in this Agreement shall mean a
reference to JPMorgan Chase Bank, N.A. or CoBank, as the case may be, and when
used with respect to any Letter of Credit, shall be a reference to such Issuing
Bank that issued such Letter of Credit. Notwithstanding the foregoing, if any
Lender other than JPMorgan Chase Bank, N.A. is the issuer of an Existing Letter
of Credit, all references herein to the “Issuing Bank” shall be deemed
references to such Lender insofar as such Existing Letters of Credit are
concerned.
          “Joint Venture” means any entity in respect of which the Borrower or a
Restricted Subsidiary owns significant Equity Interests and actively
participates in significant business decisions, which, in any case, is not a
Wholly Owned Subsidiary.
          “LC Disbursement” means a payment made by an Issuing Bank pursuant to
a Letter of Credit.
          “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Lender at any time shall be
its Applicable Percentage of the total LC Exposure at such time.
          “Letter of Credit” means any letter of credit issued or deemed issued
pursuant to this Agreement.
          “Lenders” means the Persons listed on Schedule 2.01, any other Person
that shall have become a party hereto pursuant to Section 2.18

 



--------------------------------------------------------------------------------



 




 14
and any other Person that shall have become a party hereto pursuant to an
Assignment and Acceptance, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Acceptance.
          “Leverage Ratio” means, on any date, the ratio of (a) Total
Indebtedness as of such date to (b) Consolidated EBITDA for the most recent
period of four consecutive fiscal quarters of the Borrower ended on or prior to
such date.
          “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Page 3750 of the Telerate Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Co-Administrative Agent from time to time for purposes of providing quotations
of interest rates applicable to dollar deposits in the London interbank market)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
          “Loan Documents” means this Agreement, any letter of credit
applications referred to in Section 2.04(a) or (b), any promissory notes
delivered pursuant to Section 2.08(e), the Intercreditor Agreement, the
Collateral Agreement and the other Security Documents.
          “Loan Parties” means the Borrower and the Subsidiary Loan Parties.
          “Loans” means the loans made by the Lenders to the Borrower pursuant
to this Agreement.
          “LOL Finance” means LOL Finance Co., a Wholly Owned Subsidiary of the
Borrower.
          “LOL SPV” means LOL SPV, LLC, a Delaware limited liability company.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, assets, properties, liabilities or condition, financial or
otherwise, of the Borrower and the Subsidiaries, taken as a whole, (b) the
ability of the Loan Parties, taken as a whole, to perform any of their material
obligations under any Loan Document or (c) the rights of or benefits available
to the Lenders under any Loan Document.

 



--------------------------------------------------------------------------------



 



 15
          “Material Indebtedness” means Indebtedness (other than the Loans,
Letters of Credit and all Indebtedness issued by a Securitization Vehicle), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Borrower and its Restricted Subsidiaries in an aggregate principal amount
exceeding $10,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Restricted Subsidiary would be required to pay if such Hedging Agreement
were terminated at such time.
          “Maturity Date” means August 29, 2011.
          “MoArk” means MoArk, LLC, a Missouri limited liability company, and
any successor company to MoArk.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Mortgage” means a mortgage, deed of trust, assignment of leases and
rents, leasehold mortgage or other security document granting a Lien on any
Mortgaged Property to secure the Obligations. Each Mortgage shall be reasonably
satisfactory in form and substance to the Collateral Agent.
          “Mortgaged Property” means, initially, each parcel of real property
and the improvements thereto owned by a Loan Party and identified on
Schedule 1.01(b), and includes each other parcel of real property and
improvements thereto with respect to which a Mortgage is granted pursuant to
Section 5.12 or 5.13.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Net Patronage Income” means net earnings of the Borrower from
member-patron business, reduced by an amount equal to such percentage from zero
to 15% as determined by the Board of Directors in advance of the beginning of
each fiscal year.
          “Non-Investment Grade RP Period” means each period of one fiscal
quarter or consecutive fiscal quarters (taken as a single accounting period)
commencing with the period beginning July 1, 2006, during which the Borrower
does not at all times have an Investment Grade Rating. Any Non-Investment Grade
RP Period will terminate on the last day of the fiscal quarter immediately
preceding the first fiscal quarter after the commencement of such Non-Investment
RP Period during which the Borrower at all times has an Investment Grade Rating.
          “Nonrecourse Securitization” means a Securitization permitted by this
Agreement in which (a) no portion of the Indebtedness or other obligations
(contingent or otherwise) incurred by the Securitization Vehicle in connection
therewith (i) is Guaranteed (contingently or otherwise) by the Borrower or any
other Restricted Subsidiary, other than any Guarantee of obligations (other than
of principal of, or interest on, Indebtedness) that may be deemed to exist
solely by virtue of Standard Securitization Undertakings, (ii) is recourse
(contingently or otherwise) to the Borrower or any other Restricted Subsidiary,
other than by virtue of Standard Securitization Undertakings or (iii) is secured

 



--------------------------------------------------------------------------------



 



 16
(contingently or otherwise) by any Lien on assets of the Borrower or any other
Restricted Subsidiary, other than (x) Liens on Seller’s Retained Interests
permitted by Section 6.02(viii) and (y) by virtue of Standard Securitization
Undertakings, (b) no portion of the Indebtedness or other obligations
(contingent or otherwise) incurred by the Borrower or any Restricted Subsidiary
other than the applicable Securitization Vehicle in connection therewith is
other than pursuant to Standard Securitization Undertakings and (c) neither the
Borrower nor any Restricted Subsidiary (other than the applicable Securitization
Vehicle) has any obligation to maintain or preserve the applicable
Securitization Vehicle’s financial condition or cause it to achieve certain
levels of operating results, other than pursuant to Standard Securitization
Undertakings.
          “Obligations” means (a) the due and punctual payment by the Borrower
of (i) the principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral, and
(iii) all other monetary obligations of the Borrower to any of the Secured
Parties (as defined in the Collateral Agreement) under the Collateral Agreement
or this Agreement and each of the other Loan Documents, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), (b) the due and punctual
performance of all other obligations of the Borrower under or pursuant this
Agreement and each of the other Loan Documents, (c) the due and punctual payment
and performance of all the obligations of each other Loan Party under or
pursuant to this Agreement and each of the other Loan Documents and (d) the due
and punctual payment and performance of all obligations of each Loan Party under
each Hedging Agreement that (i) is in effect on the Effective Date with a
counterparty that is a Lender or an Affiliate of a Lender as of the Effective
Date or (ii) is entered into after the Effective Date with any counterparty that
is a Lender or an Affiliate of a Lender at the time such Hedging Agreement is
entered into.
          “Other Taxes” means any and all present or future recording, stamp,
documentary, excise, transfer, sales, property or similar taxes, charges or
levies arising from any payment made under any Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, any Loan
Document.
          “Payment Date” means the date on which any Restricted Payment is made
or on which any Repurchase Expenditure is made in connection with a purchase of
Senior Notes or Senior Second Lien Notes.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Perfection Certificate” means a certificate in the form of Exhibit D
or any other form approved by the Collateral Agent.

 



--------------------------------------------------------------------------------



 



 17
          “Permitted Acquisition” means any acquisition (by merger,
consolidation or otherwise) by the Borrower or a Subsidiary Loan Party of all or
substantially all the assets of, or all the Equity Interests in, a Person or
division or line of business of a Person, if (a) immediately after giving effect
thereto, no Default has occurred and is continuing or would result therefrom,
(b) in the case of the acquisition of a publicly traded corporation, at the time
of the initial announcement, if any, of the Borrower’s or such Subsidiary Loan
Party’s intention, agreement or offer to effect such acquisition, such
acquisition was approved by the board of directors or comparable governing body
of the Person being acquired, (c) all transactions related thereto are
consummated in accordance with applicable laws and shall have been duly
authorized by the Board of Directors or comparable governing body of the
Borrower or such Subsidiary Loan Party, as applicable, (d) such acquired Person
is organized under the laws of the United States of America or any State thereof
or the District of Columbia and substantially all the business of such acquired
Person or business consists of one or more businesses permitted to be conducted
by the Borrower or the Restricted Subsidiaries (other than LOL Finance or any
Securitization Vehicle) pursuant to Section 6.03(b) and not less than 80% of the
consolidated gross operating revenues of such acquired Person or business for
the most recently ended period of 12 months for which financial statements are
available is derived from domestic operations in the United States of America,
(e) each Subsidiary resulting from such acquisition (and which survives such
acquisition), other than (i) any Subsidiary which is not a Wholly Owned
Subsidiary and in which the investment by the Borrower and the Restricted
Subsidiaries is permitted by Section 6.04(l) and (ii) any Foreign Subsidiary,
shall be a Subsidiary Loan Party and, unless a Collateral Release Period is in
effect, the Equity Interests of each such Subsidiary resulting from such
acquisition (and which survives such acquisition), other than any Subsidiary
described in the immediately preceding clause (i), to the extent held by the
Borrower or a Subsidiary Loan Party, shall have been (or within 15 Business Days
(or such longer period as may be acceptable to the Collateral Agent) after such
acquisition, shall be) pledged pursuant to the Collateral Agreement (subject to
the limitations of the pledge of Equity Interests of Foreign Subsidiaries set
forth in the definition of “Collateral and Guarantee Requirement”), (f) the
Collateral and Guarantee Requirement shall have been (or within 15 Business Days
(or such longer period as may be acceptable to the Collateral Agent) after such
acquisition shall be) satisfied with respect to each such Subsidiary, (g) the
Borrower and the Subsidiaries are in Pro Forma Compliance, after giving effect
to such acquisition, and (h) the Borrower has delivered to the Administrative
Agent a Financial Officer’s certificate to the effect set forth in clauses (a),
(b), (c), (d), (e), (f) and (g) above, together with all relevant financial
information for the Person or assets acquired and reasonably detailed
calculations demonstrating satisfaction of the requirement set forth in clause
(g) above.
          “Permitted Additional Debt” means (a) Indebtedness of the Borrower
which (i) does not mature, and is not subject to mandatory repurchase,
redemption or amortization (other than pursuant to customary asset sale or
change in control provisions requiring redemption or repurchase only if and to
the extent then permitted by this Agreement), in each case, prior to the date
that is six months after the Maturity Date, (ii) is not secured, directly or
indirectly, by any assets of the Borrower or any Restricted Subsidiary, and
(iii) is not exchangeable or convertible into Indebtedness of the Borrower or
any Restricted Subsidiary (except other Permitted Additional Debt), or any
preferred stock or other Equity Interest of the Borrower or any Restricted
Subsidiary (other than common equity of the Borrower, provided that any such
exchange or conversion, if effected, would not result in a Change in Control)
and (b) any unsecured Guarantees with respect to such Indebtedness given by
Restricted Subsidiaries.

 



--------------------------------------------------------------------------------



 



          “Permitted Encumbrances” means:
          (a) Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.05;
          (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
growers’, producers’, farmers’ and other like Liens imposed by law, arising in
the ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.05;
          (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
          (d) deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
          (e) judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII; and
          (f) easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
adversely affect the value of the property, taken as a whole, or interfere with
the ordinary conduct of business of the Borrower or any Restricted Subsidiary;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
          “Permitted Investments” means:
          (a) direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;
          (b) investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;
          (c) investments in certificates of deposit, banker’s acceptances and
time deposits (provided that such certificates of deposit, banker’s acceptances
and time deposits are rated at least A by S&P or at least A2 by Moody’s)
maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with any domestic office of any commercial bank
organized under the laws of the United States of America or any State thereof
which has a combined capital and surplus and undivided profits of not less than
$500,000,000;

 



--------------------------------------------------------------------------------



 



 19
          (d) fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
and
          (e) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (d) of
this definition.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, cooperative association, company,
partnership, Governmental Authority or other entity.
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “Pollution Control Bonds” means the $10,000,000 California Pollution
Control Financing Authority Tax-Exempt Variable Rate Demand Solid Waste Disposal
Revenue Bonds (Cheese & Protein International LLC Project), Series 2001A issued
on April 11, 2001 pursuant to the Trust Indenture between the California
Pollution Control Financing Authority, as Issuer, and Wells Fargo Bank
Minnesota, N.A., as Trustee, and the related promissory note issued by Cheese &
Protein International LLC and held by the California Pollution Control Financing
Authority.
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at
its principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
          “Pro Forma Compliance” means, with respect to any event, that the
Borrower is in pro forma compliance with the Financial Covenants recomputed as
if the event with respect to which Pro Forma Compliance is being tested had
occurred on the first day of each relevant period with respect to which current
compliance with such Financial Covenants would be determined (for example, in
the case of Financial Covenants based on Consolidated EBITDA, as if such event
had occurred on the first day of the four fiscal quarter period ending on the
last day of the most recent fiscal quarter in respect of which financial
statements have been delivered pursuant to Section 5.01(a) or (b)).
          “Prospective Lender” has the meaning assigned to such term in
Section 2.18.
          “Register” has the meaning set forth in Section 9.04.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, trustees, employees,
agents and advisors of such Person and such Person’s Affiliates.

 



--------------------------------------------------------------------------------



 



 20
          “Repurchase Expenditures” means, with respect to any purchase or
repurchase of Senior Notes, Senior Second Lien Notes or Capital Securities, the
aggregate amount of expenditures made or required to be made to effect such
purchase or repurchase, including without limitation payments on account of
principal, premium and fees payable to holders of the Indebtedness or other
security purchased or reacquired in connection with such purchase or repurchase,
but excluding payments representing accrued interest to the date of such
purchase or repurchase.
          “Required Lenders” means, at any time, Lenders having Revolving
Exposures and unused Commitments representing more than 50% of the sum of the
total Revolving Exposures and unused Commitments at such time.
          “Restricted Expenditures” means the sum of (a)(x) Restricted Payments
made after the Effective Date pursuant to Section 6.08(a)(ii), (y) Restricted
Payments made after the Effective Date pursuant to Section 6.08(a)(iii) and
(z) Repurchase Expenditures made after the Effective Date pursuant to
Section 6.08(b)(iv), plus, without duplication, (b) Restricted Payments or
Repurchase Expenditures made on or after July 1, 2006 and prior to the Effective
Date pursuant to Section 6.08(a)(ii) or Section 6.08(b)(iv) of the Existing
Agreement.
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property, but other than a dividend or distribution
in respect of the Capital Securities), including any cash patronage refunds,
redemptions or revolvements to patrons or members, with respect to any shares of
any class of capital stock or other Equity Interest of, or cooperative
membership interest or accounts with, the Borrower or any Restricted Subsidiary,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, revolvement, acquisition, cancellation or termination of any such
shares of capital stock, other Equity Interest or cooperative membership
interest or account of the Borrower or any option, warrant or other right to
acquire any such shares of capital stock, other Equity Interest or cooperative
membership interest or account of the Borrower.
          “Restricted Subsidiaries” means each existing and subsequently
acquired or organized domestic and foreign direct or indirect Wholly Owned
Subsidiary of the Borrower; provided that, notwithstanding the foregoing,
neither MoArk nor any of MoArk’s direct or indirect Wholly Owned Subsidiaries
shall be a Restricted Subsidiary.
          “Revolving Exposure” means, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Loans and its LC
Exposure at such time.
          “S&P” means Standard & Poor’s.
          “Sale-Leaseback Transaction” means any arrangement whereby the
Borrower or a Restricted Subsidiary shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereinafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred; provided that any such

 



--------------------------------------------------------------------------------



 



 21
arrangement entered into within 90 days after the acquisition, construction or
substantial improvement of the subject property shall not be deemed to be a
“Sale-Leaseback Transaction”.
          “Second Lien Security Documents” means any and all security
agreements, pledge agreements, mortgages and other agreements and documents
pursuant to which any Liens are granted to secure any Senior Second Lien Note
Obligations.
          “Securitization” means the transfer and sale by the Borrower or the
Restricted Subsidiaries of accounts receivable (including Account Assets) to a
Securitization Vehicle, which Securitization Vehicle finances the acquisition of
such assets (i) with proceeds from the issuance of Third Party Securities,
(ii) with Sellers’ Retained Interests and (iii) with proceeds from the sale or
collection of accounts receivable (including Account Assets) purchased by such
Securitization Vehicle, including sales of receivables to third parties pursuant
to receivables purchase facilities.
          “Securitization Vehicle” means LOL SPV and any other special purpose
trust, partnership, limited liability company or similar entity formed at the
direction of the Borrower or any Restricted Subsidiary for the purpose of
effecting one or more Securitizations which, in connection therewith, issues
Third Party Securities or sells receivables to third parties pursuant to a
receivables purchase facility.
          “Security Documents” means the Collateral Agreement, the Mortgages and
each other security agreement or other instrument or document executed and
delivered pursuant to Section 5.12 or 5.13 to secure any of the Obligations.
          “Sellers’ Retained Interests” means the debt or equity interests held
by the Borrower or any Restricted Subsidiary in a Securitization Vehicle to
which accounts receivable (including Account Assets) of the Borrower and the
Restricted Subsidiaries have been transferred in a Securitization, including any
such debt or equity received in consideration for the assets transferred.
          “Senior Debt to EBITDA Ratio” means, on any date, the ratio of (a) the
Total Indebtedness of the Borrower and the Restricted Subsidiaries as of such
date that is not contractually subordinated to other Indebtedness of the
Borrower or the Restricted Subsidiaries in the amount that would be reflected on
a consolidated balance sheet of the Borrower and the Restricted Subsidiaries
prepared as of such date in accordance with GAAP, to (b) Consolidated EBITDA for
the most recent period of four consecutive fiscal quarters of the Borrower and
the Restricted Subsidiaries ended on or prior to such date.
          “Senior Notes” means the 8-3/4% Senior Notes due 2011 issued by the
Borrower on November 14, 2001 and the Indebtedness represented thereby.
          “Senior Note Documents” means the indenture under which the Senior
Notes are issued and all other instruments, agreements and other documents
evidencing or governing the Senior Notes or rights in respect thereof.
          “Senior Secured Debt to EBITDA Ratio” means, on any date, the ratio of
(a) the Total Indebtedness of the Borrower and the Restricted

 



--------------------------------------------------------------------------------



 



 22
Subsidiaries as of such date that is, directly or indirectly, secured by any
assets or properties of the Borrower or the Restricted Subsidiaries in the
amount that would be reflected on a consolidated balance sheet of the Borrower
and the Restricted Subsidiaries prepared as of such date in accordance with
GAAP, to (b) Consolidated EBITDA for the most recent period of four consecutive
fiscal quarters of the Borrower and the Restricted Subsidiaries ended on or
prior to such date.
          “Senior Second Lien Note Documents” means the Senior Second Lien
Notes, the Senior Second Lien Note Indenture, agreements evidencing the
Guarantees of the Senior Second Lien Notes by the Subsidiary Loan Parties, the
Second Lien Security Documents, the Intercreditor Agreement and all other
instruments, agreements and documents evidencing, guaranteeing or otherwise
governing the terms of the Senior Second Lien Notes.
          “Senior Second Lien Note Indenture” means the indenture pursuant to
which the Senior Second Lien Notes are issued.
          “Senior Second Lien Notes” means the 9% Senior Secured Notes due 2010
issued by the Borrower on December 23, 2003 and the Indebtedness represented
thereby.
          “Senior Second Lien Note Obligations” means (a) the principal of and
all premium or make-whole amounts, if any, and interest payable in respect of
the Senior Second Lien Notes, (b) any amounts payable under Guarantees of the
Senior Second Lien Notes by Restricted Subsidiaries and (c) all other amounts
payable by the Borrower or any Restricted Subsidiary under the Senior Second
Lien Notes or the Senior Second Lien Note Indenture.
          “Standard Securitization Undertakings” means representations,
warranties, covenants and indemnities made by the Borrower or a Subsidiary in
connection with Securitizations permitted by this Agreement, which
representations, warranties, covenants and indemnities are customarily included
in securitizations of accounts receivable involving companies comparable to the
Borrower.
          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate (without duplication) of the maximum reserve
percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Board to which the
Co-Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial

 



--------------------------------------------------------------------------------



 



 23
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity (a) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (b) that is, as of such date, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.
          “Subsidiary” means any subsidiary of the Borrower.
          “Subsidiary Loan Party” means each Restricted Subsidiary other than
(i) LOL Finance and its Wholly Owned Subsidiaries, (ii) Foreign Subsidiaries and
(iii) LOL SPV. The Restricted Subsidiaries and the Subsidiary Loan Parties on
the Effective Date are identified on Schedule 1.01(a).
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Third Party Securities” means, with respect to any Securitization,
notes, bonds or other debt instruments, beneficial interests in a trust,
undivided ownership interests in an entity or in a pool or pools of accounts
receivable or other securities issued for cash consideration by the relevant
Securitization Vehicle to banks, investors or other financing sources (other
than the Borrower and its Subsidiaries) the proceeds of which are used to
finance, in whole or part, the purchase by such Securitization Vehicle of
accounts receivable (including Account Assets) in a Securitization.
          “Total Indebtedness” means, as of any date, the aggregate principal
amount of Indebtedness of the Borrower and the Restricted Subsidiaries
outstanding as of such date, in the amount that would be reflected on a
consolidated balance sheet of the Borrower and the Restricted Subsidiaries
prepared as of such date in accordance with GAAP; provided that ‘Total
Indebtedness’ shall not include (i) the Capital Securities or (ii) Indebtedness
of the Borrower or any Restricted Subsidiary incurred in connection with any
Nonrecourse Securitization in amounts permitted by Section 6.01(ix).
          “Transactions” means the execution, delivery and performance by each
Loan Party of the Loan Documents to which it is to be a party, the borrowing of
Loans hereunder and the use of the proceeds thereof as contemplated hereby and
the issuance of Letters of Credit hereunder.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.
          “Wholly Owned Subsidiary” of any Person shall mean a subsidiary of
such Person of which securities or other ownership interests (except for
directors’ qualifying shares and other de minimis amounts of outstanding
securities or ownership interests) representing 100% of the ordinary voting
power or 100% of the general partnership interests are, at the time any
determination is being made, owned, controlled or

 



--------------------------------------------------------------------------------



 



 24
held by such Person or one or more Wholly Owned subsidiaries of such Person or
by such Person and one or more Wholly Owned subsidiaries of such Person.
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans and Borrowings may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or “Eurodollar Borrowing”).
          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified, (b) any definition of or reference to any
statute herein shall be construed as referring to such statute as amended, or
otherwise revised or replaced (subject to any restrictions on such amendments,
revisions or replacements set forth herein), (c) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(d) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (e) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
          SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations.
(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Co-Administrative
Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Co-Administrative Agent notifies the Borrower that the Required Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. Any reference made herein or in any other Loan Document
to consolidated financial statements of the Borrower and the Restricted
Subsidiaries shall mean financial statements of the Borrower in which the assets
and operations of the Restricted Subsidiaries, but not Joint Ventures or
Subsidiaries that are not Restricted Subsidiaries, are consolidated with those
of the Borrower and such Joint Ventures and unrestricted Subsidiaries are
accounted for as investments.

 



--------------------------------------------------------------------------------



 



 25
          (b) All pro forma computations required to be made hereunder giving
effect to any acquisition, investment, sale, disposition, merger or similar
event shall reflect on a pro forma basis such event and, to the extent
applicable, the historical earnings and cash flows associated with the assets
acquired or disposed of, any related incurrence or reduction of Indebtedness
and, to the extent permitted for pro forma financial statements under
Regulation S-X adopted under the Securities Act of 1933, as amended, cost
savings resulting therefrom, but shall not take into account any other projected
synergies or similar benefits expected to be realized as a result of such event.
ARTICLE II
The Credits
          SECTION 2.01. Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in such Lender’s Revolving Exposure exceeding such Lender’s Commitment.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Loans.
          SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as
part of a Borrowing consisting of Loans of the same Type made by the Lenders
ratably in accordance with their respective Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
          (b) Subject to Section 2.12, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.
          (c) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $10,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $10,000,000; provided that an
ABR Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.04(e).
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of 10 Eurodollar
Borrowings outstanding.
          (d) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.

 



--------------------------------------------------------------------------------



 



 26
          SECTION 2.03. Requests for Borrowings. To request a Borrowing, the
Borrower shall notify the Co-Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 12:00 noon, New York
City time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 12:00 noon., New York City
time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Co-Administrative Agent of a written Borrowing Request in a form
approved by the Co-Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
     (i) the aggregate amount of such Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
     (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
     (v) the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Co-Administrative Agent shall advise each Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.
          SECTION 2.04. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account, in a form reasonably acceptable to the
Co-Administrative Agent and the Issuing Bank thereof, at any time and from time
to time during the Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, any Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
Existing Letters of Credit will be deemed for all purposes to have been issued
pursuant to this Agreement, provided that any fees accruing in respect of the
Existing Letters of Credit prior to the Effective Date will be payable in
accordance with the agreements governing the Existing Letters of Credit prior to
the Effective Date. No Existing Letter of Credit that is not issued by JPMorgan
Chase Bank, N.A. or CoBank will be extended, amended or renewed, except pursuant
to a replacement Letter of Credit issued by JPMorgan Chase Bank, N.A. or CoBank
in its capacity as an Issuing Bank hereunder.

 



--------------------------------------------------------------------------------



 



 27
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Banks) to an Issuing
Bank and the Co-Administrative Agent (reasonably in advance of the requested
date of issuance, amendment, renewal or extension) a notice requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by an Issuing Bank,
the Borrower also shall submit a letter of credit application on such Issuing
Bank’s standard form in connection with any request for a Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure shall not exceed
$75,000,000 and (ii) the sum of the Revolving Exposures shall not exceed the
total Commitments.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date.
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank thereof or the Lenders, such
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. Such participations in the Existing Letters of
Credit will be deemed to have been acquired by the Lenders on the Effective
Date. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Co-Administrative Agent, for
the account of such Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
          (e) Reimbursement. If an Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Co-Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New

 



--------------------------------------------------------------------------------



 



 28
York City time, on the date that such LC Disbursement is made, if the Borrower
shall have received notice of such LC Disbursement prior to 10:00 a.m., New York
City time, on such date, or, if such notice has not been received by the
Borrower prior to such time on such date, then not later than 12:00 noon, New
York City time, the Business Day immediately following the day that the Borrower
receives such notice; provided that, if such LC Disbursement is not less than
$1,000,000 the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 that such payment be financed
with an ABR Borrowing in an equivalent amount and, to the extent so financed,
the Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting ABR Borrowing. If the Borrower fails to make such payment when
due, the Co-Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Co-Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.05 with respect to Loans made by such Lender (and Section
2.05 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Co-Administrative Agent shall promptly pay to the Issuing Bank that made
the LC Disbursement the amounts so received by it from the Lenders. Promptly
following receipt by the Co-Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Co-Administrative Agent shall
distribute such payment to such Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse such Issuing Bank for
any LC Disbursement (other than the funding of ABR Loans as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.
          (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Co-Administrative Agent, the Lenders nor any Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
Issuing Bank; provided that the foregoing shall not be construed to excuse an
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law)

 



--------------------------------------------------------------------------------



 



 29
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of an Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an Issuing Bank may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
          (g) Disbursement Procedures. An Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Such Issuing Bank shall promptly notify the
Co-Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.
          (h) Interim Interest. If an Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Loans; provided that,
if the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.11(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of such Issuing
Bank, except that interest accrued on and after the date of payment by any
Lender pursuant to paragraph (e) of this Section to reimburse such Issuing Bank
shall be for the account of such Lender to the extent of such payment.
          (i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Co-Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank. The Co-Administrative
Agent shall notify the Lenders of any such replacement of an Issuing Bank. At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.10(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

 



--------------------------------------------------------------------------------



 



 30
          (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Co-Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, Lenders with LC Exposure representing greater than
50% of the total LC Exposure) demanding the deposit of cash collateral pursuant
to this paragraph, the Borrower shall deposit in an account with the
Co-Administrative Agent, in the name of the Co-Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Article VII. The Borrower also shall
deposit cash collateral pursuant to this paragraph as and to the extent required
by Section 2.09(b). Each such deposit shall be held by the Co-Administrative
Agent as collateral for the payment and performance of the obligations of the
Borrower under this Agreement, and the Borrower hereby grants the
Co-Administrative Agent, for the benefit of the Lenders, a security interest in
all funds and investment from time to time in such account, and the proceeds
thereof, to secure such obligations. The Co-Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Co-Administrative Agent and at the Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Co-Administrative Agent to reimburse each Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived. If the Borrower is required to
provide an amount of cash collateral hereunder pursuant to Section 2.09(b), such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower as and to the extent that, after giving effect to such return, the
Borrower would remain in compliance with Section 2.09(b) and no Event of Default
shall have occurred and be continuing.
          SECTION 2.05. Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time, to the account of
the Co-Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Co-Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to such account of the Borrower as the Borrower shall designate in the
applicable Borrowing Request; provided that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.04(e) shall be
remitted by the Co-Administrative Agent to the applicable Issuing Bank.

 



--------------------------------------------------------------------------------



 



 31
          (b) Unless the Co-Administrative Agent shall have received notice from
a Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Co-Administrative Agent such Lender’s share of such
Borrowing, the Co-Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Co-Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the
Co-Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Co-Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Co-Administrative
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of the Borrower, the interest rate applicable to ABR Loans. If
such Lender pays such amount to the Co-Administrative Agent, then such amount
shall constitute such Lender’s Loan included in such Borrowing.
          SECTION 2.06. Interest Elections. (a) Each Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.
          (b) To make an election pursuant to this Section, the Borrower shall
notify the Co-Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Co-Administrative Agent of a
written Interest Election Request in a form approved by the Co-Administrative
Agent and signed by the Borrower.
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 



--------------------------------------------------------------------------------



 



 32
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Co-Administrative Agent shall advise each Lender of the details thereof and of
such Lender’s portion of each resulting Borrowing.
          (e) If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Co-Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
          SECTION 2.07. Termination and Reduction of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.
          (b) The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Commitments, if after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.09, the sum of the Revolving Exposures would exceed
the total Commitments.
          (c) The Borrower shall notify the Co-Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Co-Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Co-Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

 



--------------------------------------------------------------------------------



 



 33
          SECTION 2.08. Repayment of Loans; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay to the Co-Administrative Agent for the
account of each Lender the then unpaid principal amount of each Loan of such
Lender on the Maturity Date.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (c) The Co-Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Type thereof and
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the
Co-Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Co-Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
          (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) in the form
attached hereto as Exhibit F, with such changes, if any, as approved by the
Co-Administrative Agent and the Borrower. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
          SECTION 2.09. Prepayment of Loans. (a) The Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to the requirements of this Section.
          (b) In the event and on each occasion that the sum of the Revolving
Exposures exceeds the total Commitments, the Borrower shall immediately prepay
Borrowings (or, if no such Borrowings are outstanding, deposit cash collateral
in an account with the Co-Administrative Agent pursuant to Section 2.04(j)) in
an aggregate amount equal to such excess.
          (c) The Borrower shall notify the Co-Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 12:00 noon, New York City
time, three Business Days before the date of prepayment and (ii) in the case of
prepayment of an ABR Borrowing, not later than 12:00 noon., New York City time,
on the same Business Day as the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount

 



--------------------------------------------------------------------------------



 




 34
of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment; provided that, if a notice of optional prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.07, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.07. Promptly
following receipt of any such notice, the Co-Administrative Agent shall advise
the Lenders of the contents thereof. Each partial prepayment of any Borrowing
shall be in an amount that would be permitted in the case of an advance of a
Borrowing of the same Type as provided in Section 2.02, except as necessary to
apply fully the required amount of a mandatory prepayment. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.11.
          SECTION 2.10. Fees. (a) The Borrower agrees to pay to the
Co-Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the Applicable Rate on the daily unused amount of each
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which such Commitment terminates. Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof;
provided that any commitment fees accruing after the date on which the
Commitments terminate shall be payable on demand. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). For
purposes of computing commitment fees, a Commitment of a Lender shall be deemed
to be used to the extent of the outstanding Loans and LC Exposure of such
Lender.
          (b) The Borrower agrees to pay (i) to the Co-Administrative Agent for
the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate as the spread on Eurodollar Loans on the daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to each
Issuing Bank a fronting fee, which shall accrue at the rate of 0.25% per annum
on the average daily amount of the LC Exposure attributable to such Issuing
Bank’s Letters of Credit (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, as well as
such Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to an Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation

 



--------------------------------------------------------------------------------



 



 35
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).
          (c) The Borrower agrees to pay to each Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and such Agent.
          (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Co-Administrative Agent (or to the
applicable Issuing Bank, in the case of fees payable to it) for distribution, in
the case of commitment fees and participation fees, to the Lenders entitled
thereto. Fees paid shall not be refundable under any circumstances.
          SECTION 2.11. Interest. (a) The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.
          (b) The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.
          (c) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section and (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
          (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
          (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Co-Administrative Agent, and such
determination shall be conclusive absent manifest error.
          SECTION 2.12. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:

 



--------------------------------------------------------------------------------



 



 36
          (a) the Co-Administrative Agent determines (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
          (b) the Co-Administrative Agent is advised by the Required Lenders
that the Adjusted LIBO Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;
then the Co-Administrative Agent shall give notice thereof to the Borrower and
the Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Co-Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
          SECTION 2.13. Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or an Issuing Bank; or
     (ii) impose on any Lender or an Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrower
will pay to such Lender or Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or Issuing Bank, as the case
may be, for such additional costs incurred or reduction suffered.
          (b) If any Lender or Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such

 



--------------------------------------------------------------------------------



 



 37
Lender or Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.
          (c) A certificate of a Lender or Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or its holding company or such
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
          (d) Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
          SECTION 2.14. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of Default
but excluding any payment pursuant to Section 2.05(b)), (b) the conversion of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Loan on the
date specified in any notice delivered pursuant hereto, or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.17, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
          SECTION 2.15. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the

 



--------------------------------------------------------------------------------



 



 38
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the relevant Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) The Borrower shall indemnify each Agent, each Lender and each
Issuing Bank within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by such Agent, such Lender or such
Issuing Bank, as the case may be, on or with respect to any payment by or on
account of any obligation of the Borrower hereunder or under any other Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or Issuing
Bank, or by an Agent on its own behalf or on behalf of a Lender or Issuing Bank,
shall be conclusive absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Co-Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Co-Administrative Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Co-Administrative Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Borrower as will permit such
payments to be made without withholding or at a reduced rate, provided that such
Foreign Lender has received written notice from the Borrower advising it of the
availability of such exemption or reduction and supplying all applicable
documentation.
          SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. (a) The Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or reimbursement of LC Disbursements, or of amounts payable under Section 2.13,
2.14 or 2.15, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 noon, New York City time), on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date shall be deemed to have been

 



--------------------------------------------------------------------------------



 



 39
received on the next succeeding Business Day for purposes of calculating
interest thereon. Unless otherwise specified in any other Loan Document, all
such payments shall be made to the Co-Administrative Agent to such account as
the Co-Administrative Agent shall from time to time specify in a notice
delivered to the Borrower, except for (i) payments to be made directly to an
Issuing Bank as expressly provided herein and (ii) payments pursuant to
Sections 2.13, 2.14, 2.15 and 9.03, which shall be made directly to the Persons
entitled thereto. Payments pursuant to other Loan Documents shall be made to the
Persons specified therein. The Co-Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment under any Loan
Document shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments under each Loan Document shall be made in dollars.
          (b) If at any time insufficient funds are received by and available to
the Co-Administrative Agent to pay fully all amounts of principal, unreimbursed
LC Disbursements, interest and fees then due hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.
          (c) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any Restricted Subsidiary
or Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
          (d) Unless the Co-Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to

 



--------------------------------------------------------------------------------



 



 40
the Co-Administrative Agent for the account of the Lenders or an Issuing Bank
hereunder that the Borrower will not make such payment, the Co-Administrative
Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the applicable Issuing Bank, as the case may be, the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders or such Issuing Bank, as the case may be, severally agrees to repay to
the Co-Administrative Agent forthwith on demand the amount so distributed to
such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Co-Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Co-Administrative Agent in
accordance with banking industry rules on interbank compensation.
          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04(d) or (e), 2.05(b), 2.16(d) or 9.03(c), then the
Co-Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the
Co-Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.
          SECTION 2.17. Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.13, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.13 or 2.15, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
          (b) If any Lender requests compensation under Section 2.13, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Co-Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Co-Administrative Agent and
each Issuing Bank, which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.13 or payments

 



--------------------------------------------------------------------------------



 



 41
required to be made pursuant to Section 2.15, such assignment will result in a
material reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.
          SECTION 2.18. Increase in Commitments. At any time after the Effective
Date the Borrower may, by written notice to the Administrative Agent, executed
by the Borrower and one or more financial institutions, which may include any
existing Lender (any such financial institutions being called a “Prospective
Lender”), cause the Commitments of the Prospective Lenders to be increased (or
cause Commitments to be extended by the Prospective Lenders, as the case may be)
in an amount for each Prospective Lender set forth in such notice; provided,
however, that (a) the aggregate amount of the Lenders’ Commitments after giving
effect to such increase shall in no event exceed $400,000,000, (b) each
Prospective Lender, if not already a Lender hereunder, shall be subject to the
approval of the Administrative Agent (not to be unreasonably withheld), (c) each
Prospective Lender, if not already a Lender hereunder, shall become a party to
this Agreement by completing and delivering to the Administrative Agent a duly
executed Accession Agreement and (d) no existing Lender shall be required to
become a Prospective Lender. Increases and new Commitments created pursuant to
this Section shall become effective (A) in the case of Prospective Lenders
already parties hereunder, on the date specified in the notice delivered
pursuant to this Section and (B) in the case of Prospective Lenders not already
parties hereunder, on the effective date of the Accession Agreement. Upon the
effectiveness of any Accession Agreement to which any Prospective Lender is a
party, (i) such Prospective Lender shall thereafter be deemed to be a party to
this Agreement and shall be entitled to all rights, benefits and privileges
accorded a Lender hereunder and subject to all obligations of a Lender hereunder
and (ii) Schedule 2.01 shall be deemed to have been amended to reflect the
Commitment of the Prospective Lender as provided in such Accession Agreement.
Upon the effectiveness of any increase pursuant to this Section in the
Commitment of a Lender already a party hereunder, Schedule 2.01 shall be deemed
to have been amended to reflect the increased Commitment of such Lender.
Notwithstanding the foregoing, no increase in the aggregate Commitments (or in
the Commitment of any Lender) shall become effective under this Section unless,
on the date of such increase, (i) the conditions set forth in paragraphs (a) and
(b) of Section 4.02 shall be satisfied (with all references in such paragraphs
to a Borrowing being deemed to be references to such increase), (ii) the
Borrower is in Pro Forma Compliance, after giving effect to any such increase
and other customary and appropriate pro forma adjustment events, including any
acquisitions or dispositions or repayment of indebtedness after the beginning of
the relevant determination period but prior to or simultaneous with the
effectiveness of any such increase, and (iii) the Administrative Agent shall
have received a certificate dated such date and executed by a Financial Officer
of the Borrower that the conditions in the foregoing clauses (i) and (ii) have
been satisfied as of such date. Following any increase of a Lender’s Commitment
or any extension of a new Commitment pursuant to this paragraph, any Loans
outstanding prior to the effectiveness of such increase or extension shall
continue outstanding until the ends of the respective Interest Periods
applicable thereto, and shall then be repaid or refinanced with new Loans made
pursuant to Sections 2.01 and 2.02; provided that upon the occurrence of any
Default, each Prospective Lender shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that all
Loans outstanding are owned by the Lenders ratably in accordance with their
respective Commitments.

 



--------------------------------------------------------------------------------



 



42

ARTICLE III
Representations and Warranties
          The Borrower represents and warrants to the Lenders that:
          SECTION 3.01. Organization; Powers. Each of the Borrower and the
Restricted Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
          SECTION 3.02. Authorization; Enforceability. The Transactions to be
entered into by each Loan Party are within such Loan Party’s corporate or other
powers and have been duly authorized by all necessary action, including, if
required, stockholder or member action. This Agreement has been duly executed
and delivered by the Borrower and constitutes, and each other Loan Document to
which any Loan Party is to be a party, when executed and delivered by such Loan
Party, will constitute, a legal, valid and binding obligation of the Borrower or
such Loan Party (as the case may be), enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
          SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except filings necessary
to perfect Liens created under the Loan Documents, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of its Restricted Subsidiaries or any order of
any Governmental Authority, (c) will not violate or result in a default under
any material indenture, agreement or other instrument binding upon the Borrower
or any of the Subsidiaries or its assets, or give rise to a right thereunder to
require any material payment to be made by the Borrower or any of the
Subsidiaries, and (d) except for Disclosed Matters and as may be required by the
Senior Second Lien Note Documents, will not result in the creation or imposition
of any Lien on any asset of the Borrower or any of its Restricted Subsidiaries,
except Liens created under the Loan Documents.
          SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and consolidated statements of operations, equities and cash flows (i) as of and
for the fiscal year ended December 31, 2005, reported on by KPMG LLP, an
independent registered public accounting firm, and (ii) as of and for the fiscal
quarter and the portion of the fiscal year ended June 30, 2006, certified by its
chief financial officer. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and



--------------------------------------------------------------------------------



 



43

for such periods in accordance with GAAP, subject to year-end audit adjustments
and the absence of footnotes in the case of the statements referred to in clause
(ii) above.
          (b) Except as disclosed in the financial statements referred to above
or the notes thereto or in the Information Memorandum and except for the
Disclosed Matters, after giving effect to the Transactions, none of the Borrower
or its Restricted Subsidiaries has, as of the Effective Date, any material
contingent liabilities, unusual long-term commitments or significant unrealized
losses.
          (c) Since December 31, 2005, there has been no material adverse change
in the business, operations, assets, properties, liabilities or condition,
financial or otherwise, of the Borrower and the Restricted Subsidiaries, taken
as a whole.
          SECTION 3.05. Properties. (a) Each of the Borrower and the Restricted
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business (including its Mortgaged
Properties), except for Liens permitted by Section 6.02.
          (b) Each of the Borrower and its Restricted Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and the Restricted Subsidiaries does not infringe upon the rights of
any other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
          (c) Schedule 3.05 sets forth the address of each real property that is
owned or leased by the Borrower or any of the Subsidiary Loan Parties as of the
Effective Date.
          (d) As of the Effective Date, neither the Borrower nor any of the
Restricted Subsidiaries has received notice of, or has knowledge of, any pending
or contemplated condemnation proceeding affecting any Mortgaged Property or any
sale or disposition thereof in lieu of condemnation. Neither any Mortgaged
Property nor any interest therein is subject to any right of first refusal,
option or other contractual right to purchase such Mortgaged Property or
interest therein.
          SECTION 3.06. Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve any of the Loan Documents or the Transactions.
          (b) Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, neither the Borrower nor any of
its Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has



--------------------------------------------------------------------------------



 



44

become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.
          (c) Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
          SECTION 3.07. Compliance with Laws and Agreements. Each of the
Borrower and its Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.
          SECTION 3.08. Investment Company Status. Neither the Borrower nor any
of its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
          SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) any Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
          SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $50,000,000 the fair market value of the assets of such Plan.
          SECTION 3.11. Disclosure. The Borrower has disclosed to the Lenders
all agreements, instruments and corporate or other restrictions to which the
Borrower or any of the Restricted Subsidiaries is subject, and all other matters
known to any of them, that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect. Neither the Information
Memorandum nor any of the other reports, financial statements, certificates or
other information furnished by or on behalf of any Loan Party to the
Co-Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.



--------------------------------------------------------------------------------



 



45

          SECTION 3.12. Subsidiaries. Schedule 3.12 sets forth the name of, and
the ownership interest of the Borrower in, each Subsidiary of the Borrower and
identifies each Subsidiary that is a Subsidiary Loan Party, in each case as of
the Effective Date.
          SECTION 3.13. Insurance. Schedule 3.13 sets forth a description of all
insurance maintained by or on behalf of the Borrower and the Restricted
Subsidiaries as of the Effective Date. As of the Effective Date, all premiums in
respect of such insurance have been paid. The Borrower believes that the
insurance maintained by or on behalf of the Borrower and the Restricted
Subsidiaries is adequate.
          SECTION 3.14. Labor Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect: (a) as of the
Effective Date, there are no strikes, lockouts or slowdowns against the Borrower
or any Restricted Subsidiary pending or, to the knowledge of the Borrower,
threatened, (b) all payments due from the Borrower or any Restricted Subsidiary,
or for which any claim may be made against the Borrower or any Restricted
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of the
Borrower or such Restricted Subsidiary and (c) the consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any Restricted Subsidiary is bound.
          SECTION 3.15. Solvency. Immediately after the consummation of the
Transactions to occur on the Effective Date and immediately following the making
of each Loan made on the Effective Date and after giving effect to the
application of the proceeds of such Loans and to the rights of subrogation and
contribution under the Subsidiary Loan Parties’ guarantee of the Obligations,
(a) the fair value of the assets of each Loan Party, at a fair valuation, will
exceed its debts and liabilities, subordinated, contingent or otherwise; (b) the
present fair saleable value of the property of each Loan Party will be greater
than the amount that will be required to pay the probable liability of its debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) each Loan Party will be able
to pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) each Loan Party will
not have unreasonably small capital with which to conduct the business in which
it is engaged as such business is now conducted and is proposed to be conducted
following the Effective Date.
          SECTION 3.16. Patronage Payments. All claims by members for cash
payments of patronage dividends, revolvements and redemptions under applicable
laws, including the U.S. Bankruptcy Code and Rules, are claims in respect of
equity interests and will rank junior in right of payment to all Obligations
under this Agreement.
ARTICLE IV
Conditions
          SECTION 4.01. Effective Date. The obligations of the Lenders to make
Loans and of each Issuing Bank to issue Letters of Credit



--------------------------------------------------------------------------------



 



46

hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
          (a) The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence reasonably satisfactory to the
Administrative Agent (which may include telecopy or electronic image scan
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.
          (b) The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of each of (i) Faegre & Benson LLP, outside counsel for the
Borrower, substantially in the form of Exhibit B-1 and (ii) Peter Janzen,
general counsel for the Borrower, substantially in the form of Exhibit B-2, and,
in the case of each such opinion required by this paragraph, covering such other
matters relating to the Loan Parties, the Loan Documents or the Transactions as
the Required Lenders shall reasonably request. The Borrower hereby requests such
counsel to deliver such opinions.
          (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, the Loan Documents or the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
          (d) The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
          (e) The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by any Loan Party hereunder or under any other Loan Document.
          (f) The Collateral and Guarantee Requirement shall have been satisfied
and the Collateral Agent shall have received a completed Perfection Certificate
dated the Effective Date and signed by an executive officer or Financial Officer
of the Borrower, together with all attachments contemplated thereby, including
the results of a search of the Uniform Commercial Code (or equivalent) filings
made with respect to the Loan Parties in the jurisdictions contemplated by the
Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Collateral Agent that the Liens indicated by such financing statements (or
similar documents) are permitted by Section 6.02 or have been released.



--------------------------------------------------------------------------------



 



47

          (g) The Administrative Agent shall have received evidence that the
insurance required by Section 5.07 and the Security Documents is in effect.
          (h) All accrued and unpaid fees and expenses subject to payment or
reimbursement under the Existing Credit Agreement shall have been paid.
          (i) The Lenders shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the U.S.A.
Patriot Act.
To the extent there are any Loans or LC Disbursements (each as defined in the
Existing Credit Agreement) outstanding on the Effective Date, the Lenders shall
purchase and sell assignments therein as directed by the Administrative Agent
such that, after giving effect to such assignments, each Lender shall hold a
portion of each outstanding Loan and/or LC Disbursement under this Agreement
equal to its Applicable Percentage of all such Loans and/or LC Disbursements.
All such assignments shall be deemed to be effected pursuant to Section 9.04(b)
on the Effective Date; provided that no recordation or processing fee shall be
required to be paid by any Lender in respect of such assignments under
Section 9.04(b).
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to
Section 9.02) at or prior to 5:00 p.m., New York City time, on October 2, 2006
(and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).
          SECTION 4.02. Each Credit Event. The obligation of each Lender to make
a Loan on the occasion of any Borrowing and of an Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to receipt of the request
therefor in accordance herewith and to the satisfaction of the following
conditions:
          (a) The representations and warranties of each Loan Party set forth in
the Loan Documents qualified as to materiality shall be true and correct and the
representations and warranties of each Loan Party set forth in the Loan
Documents not qualified as to materiality shall be true and correct in all
material respects, in each case on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct, or true and correct in all material respects, as applicable, as of such
earlier date.
          (b) At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.



--------------------------------------------------------------------------------



 



48

ARTICLE V
Affirmative Covenants
          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:
          SECTION 5.01. Financial Statements and Other Information. The Borrower
will furnish to the Co-Administrative Agent and each Lender:
          (a) within 90 days after the end of each fiscal year of the Borrower,
an audited consolidated balance sheet of the Borrower and the Restricted
Subsidiaries and related statements of operations and cash flows as of the end
of and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by KPMG LLP or another independent
registered public accounting firm of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and the Restricted
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied; provided that so long as the Borrower (i) files an annual Form 10-K
with the Securities and Exchange Commission, and (ii) such Form 10-K contains
financial statements, opinions or certificates required by the foregoing
provisions, the delivery of such Form 10-K shall satisfy the requirement of this
Section 5.01(a);
          (b) within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, an unaudited consolidated balance
sheet of the Borrower and the Restricted Subsidiaries and related statements of
operations and cash flows as of the end of and for such fiscal quarter and the
then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
the Restricted Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes; provided that so long as the Borrower (i) files a
quarterly Form 10-Q with the Securities and Exchange Commission, and (ii) such
Form 10-Q contains financial statements, opinions or certificates required by
the foregoing provisions, the delivery of such Form 10-Q shall satisfy the
requirement of this Section 5.01(b);
          (c) concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 6.12 and 6.13, (iii) stating whether any
change in GAAP or in the application thereof has occurred since the date of the
Borrower’s audited financial



--------------------------------------------------------------------------------



 



49

statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate, (iv) identifying any Restricted Subsidiary formed or acquired
since the end of the previous fiscal quarter, (v) identifying any parcels of
real property or improvements thereto with a value exceeding $2,000,000 that
have been acquired by any Loan Party since the end of the previous fiscal
quarter, (vi) identifying any changes of the type described in Section 5.03(a)
that have not been previously reported by the Borrower, (vii) identifying any
acquisitions of going concerns and Joint Ventures that have been consummated
since the end of the previous fiscal quarter, including the date on which each
such acquisition or Joint Venture was consummated and the consideration
therefor, (viii) identifying any material Intellectual Property (as defined in
the Collateral Agreement) with respect to which a notice is required to be
delivered under the Collateral Agreement and has not been previously delivered
and (ix) setting forth reasonably detailed calculations determining the amount
of Restricted Payments or Repurchase Expenditures, as the case may be, that the
Borrower was permitted to make under Section 6.08(a)(ii), 6.08(b)(iv) and
6.08(b)(vii), as of the date of the financial statements which such certificate
is delivered in connection with;
          (d) concurrently with any delivery of financial statements under
clause (a) above, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines);
          (e) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Restricted Subsidiary with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;
and
          (f) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Restricted Subsidiary, or compliance with the terms of any Loan
Document, as the Co-Administrative Agent or any Lender may reasonably request.
Information required to be delivered pursuant to this Section 5.01 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Co-Administrative Agent on an IntraLinks or similar site to which the Lenders
have been granted access or shall be available on the website of the Securities
and Exchange Commission at http://www.sec.gov; provided that the Borrower shall
deliver paper copies of such information to any Lender that requests such
delivery. Information required to be delivered pursuant to this Section 5.01 may
also be delivered by electronic communications pursuant to procedures approved
by the Co-Administrative Agent.
          SECTION 5.02. Notices of Material Events. (a) The Borrower will
furnish to each Agent and each Lender prompt written notice of the following:
     (i) the occurrence of any Default;



--------------------------------------------------------------------------------



 



50

     (ii) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof as to which there is a reasonable possibility
of an adverse determination and which, if adversely determined, could reasonably
be expected to result in a Material Adverse Effect;
     (iii) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect; and
     (iv) any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
Each notice delivered under this Section 5.02(a) shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
          (b) The Borrower will furnish to each Agent prompt written notice of
(i) the creation of any Securitization by the Borrower or any Restricted
Subsidiary that is not a Nonrecourse Securitization and (ii) the amendment by
the Borrower or any Restricted Subsidiary of an existing Nonrecourse
Securitization, or the occurrence of any other event related to an existing
Nonrecourse Securitization, such that such Securitization is no longer a
Nonrecourse Securitization. Each notice delivered under this Section 5.02(b)
shall be accompanied by a statement of a Financial Officer or other executive
officer of the Borrower setting forth the details of the event or development
requiring such notice.
          SECTION 5.03. Information Regarding Collateral. (a) The Borrower will
furnish to the Collateral Agent prompt written notice of any change (i) in any
Loan Party’s corporate name or in the ownership of its properties, (ii) in the
location of any Loan Party’s chief executive office, any office in any
jurisdiction that has not adopted Revised Article 9 of the Uniform Commercial
Code in which it maintains books or records relating to Collateral owned by it
or at which Collateral owned by it is located (including the establishment of
any such new office or facility), (iii) in any Loan Party’s identity or
corporate structure or (iv) in any Loan Party’s Federal Taxpayer Identification
Number or organization number, if any, assigned by the jurisdiction under the
laws of which it is organized. The Borrower agrees not to effect or permit any
change referred to in the preceding sentence unless all filings have been made
under the Uniform Commercial Code or otherwise that are required in order for
the Collateral Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral in which a
security interest can be perfected by filing. The Borrower also agrees promptly
to notify the Collateral Agent if any material portion of the Collateral is
damaged or destroyed.
          (b) Each year, at the time of delivery of annual financial statements
with respect to the preceding fiscal year pursuant to clause (a) of
Section 5.01, the Borrower shall deliver to the Collateral Agent a certificate
of a Financial Officer and the chief legal officer of the Borrower



--------------------------------------------------------------------------------



 



51

setting forth the information required pursuant to Section 2 of the Perfection
Certificate or confirming that there has been no change in such information
since the date of the Perfection Certificate delivered on the Effective Date or
the date of the most recent certificate delivered pursuant to this Section.
          SECTION 5.04. Existence; Conduct of Business. The Borrower will, and
will cause each of its Restricted Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03.
          SECTION 5.05. Payment of Obligations. The Borrower will, and will
cause each of its Restricted Subsidiaries to, pay its obligations, including Tax
liabilities, before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Restricted Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP, and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect; provided that any
failure to pay Indebtedness shall only constitute an Event of Default as
provided in Article VII.
          SECTION 5.06. Maintenance of Properties. The Borrower will, and will
cause each of its Restricted Subsidiaries to, keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted.
          SECTION 5.07. Insurance. The Borrower will, and will cause each of its
Restricted Subsidiaries to, maintain, with financially sound and reputable
insurance companies (a) insurance in such amounts (with no greater risk
retention) and against such risks as are customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations and (b) all insurance required to be maintained
pursuant to the Security Documents (to the extent such requirements are then in
effect, in accordance with Section 9.14). The Borrower will furnish to the
Lenders, upon request of the Collateral Agent, information in reasonable detail
as to the insurance so maintained.
          SECTION 5.08. Casualty and Condemnation. The Borrower (a) will furnish
to the Collateral Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of any Collateral or the
commencement of any action or proceeding for the taking of any Collateral or any
part thereof or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) will ensure that the net proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with the applicable
provisions of the Security Documents.
          SECTION 5.09. Books and Records; Inspection and Audit Rights. The
Borrower will, and will cause each of its Restricted Subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities. The Borrower will, and will cause each of its Restricted
Subsidiaries to, permit (subject to the provisions of



--------------------------------------------------------------------------------



 



52

Section 9.12) any representatives designated by the Co-Administrative Agent, the
Collateral Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.
          SECTION 5.10. Compliance with Laws. The Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
          SECTION 5.11. Use of Proceeds and Letters of Credit. The proceeds of
the Loans made on the Effective Date shall be used to repay borrowings and pay
any accrued and unpaid fees under the Existing Credit Agreement, pay other fees
and expenses in connection with the Transactions and for working capital and
other general corporate purposes. The proceeds of the Loans made after the
Effective Date will be used only for working capital and other general corporate
purposes. No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X. Letters of Credit will be used
only to support the activities of the Borrower and its Affiliates in the
ordinary course of their business, for general corporate purposes.
          SECTION 5.12. Additional Subsidiaries. If any additional Restricted
Subsidiary is formed or acquired after the Effective Date, the Borrower will,
within ten Business Days after such Restricted Subsidiary is formed or acquired,
notify the Collateral Agent and the Lenders thereof and within fifteen Business
Days after such Restricted Subsidiary is formed or acquired, cause the
Collateral and Guarantee Requirement to be satisfied with respect to such
Restricted Subsidiary (if it is a Subsidiary Loan Party) and, if a Collateral
Release Period is not in effect, with respect to any Equity Interest in or
Indebtedness of such Restricted Subsidiary owned by or on behalf of any Loan
Party.
          SECTION 5.13. Further Assurances. (a) The Borrower will, and will
cause each Subsidiary Loan Party to, execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents), which may be required
under any applicable law, or which either Agent or the Required Lenders may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the Loan Parties. The Borrower also
agrees to provide to the Collateral Agent, from time to time upon request,
evidence reasonably satisfactory to the Collateral Agent to enable the
Collateral Agent to confirm the perfection and priority of the Liens created or
intended to be created by the Security Documents.
          (b) If any material assets (including any real property or
improvements thereto or any interest therein having a fair market value
(including fixtures) of $2,000,000 or more, but excluding Collateral of a type
not otherwise covered by the Security Documents) are acquired by the Borrower or
any Subsidiary Loan Party after the Effective Date (other than assets
constituting Collateral under the Collateral Agreement that become subject to
the Lien of the Collateral Agreement upon acquisition thereof), the Borrower
will notify the Collateral Agent



--------------------------------------------------------------------------------



 



53

and the Lenders thereof, and, if reasonably requested by the Collateral Agent or
the Required Lenders, the Borrower will cause such assets to be subjected to a
Lien securing the Obligations and will take, and cause the Subsidiary Loan
Parties to take, such actions as shall be necessary or reasonably requested by
the Collateral Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section, all at the expense of the Loan
Parties.
          (c) The Borrower and the Subsidiary Loan Parties shall, not later than
the tenth day after the Effective Date, deliver to the Collateral Agent all
promissory notes and other instruments in their possession evidencing
Indebtedness of Subsidiaries and third parties that is owing to the Borrower or
any Subsidiary Loan Party, together with instruments of transfer with respect
thereto endorsed in blank. In the event that any promissory notes or other
instruments evidencing Indebtedness of Subsidiaries or third parties in
existence on the Effective Date come into the Borrower’ s or a Subsidiary Loan
Party’s possession after the Effective Date, or in the event that promissory
notes evidencing any additional Indebtedness of Subsidiaries or third parties is
held by the Borrower or a Subsidiary Loan Party after the Effective Date, such
promissory notes or other instruments shall be promptly delivered to the
Collateral Agent and pledged under the Collateral Agreement. The Borrower and
each Subsidiary Loan Party agrees that no promissory notes or other instruments
evidencing Indebtedness of Subsidiaries or third parties owed to the Borrower or
any Subsidiary Loan Party shall ever be held by any Person other than the
Borrower, a Subsidiary Loan Party or the Collateral Agent.
ARTICLE VI
Negative Covenants
          Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:
          SECTION 6.01. Indebtedness; Certain Equity Securities. (a) The
Borrower will not, and will not permit any Restricted Subsidiary to, create,
incur, assume or permit to exist any Indebtedness, Attributable Debt or Funded
Receivables Sales, except:
     (i) Indebtedness created under the Loan Documents;
     (ii) the Senior Notes in an aggregate amount not in excess of $196,452,000
at any time outstanding, the Senior Second Lien Notes in an aggregate amount not
in excess of $200,000,000 at any time outstanding, and, in each case, related
Guarantees by Subsidiary Loan Parties;
     (iii) the Capital Securities in an aggregate amount not in excess of
$200,000,000 at any time outstanding and the Pollution Control Bonds in an
aggregate amount not in excess of $10,000,000 at any time outstanding;
     (iv) Indebtedness existing on the date hereof and set forth in
Schedule 6.01 and extensions, renewals and replacements of any such



--------------------------------------------------------------------------------



 



54

Indebtedness that do not increase the outstanding principal amount thereof or
result in an earlier maturity date or decreased weighted average life thereof;
     (v) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary; provided that Indebtedness of any
Subsidiary that is not a Loan Party to the Borrower or any Subsidiary Loan Party
shall be subject to Section 6.04;
     (vi) Guarantees by the Borrower of Indebtedness of any Subsidiary and by
any Subsidiary of Indebtedness of any other Subsidiary; provided that Guarantees
by the Borrower or any Subsidiary Loan Party of Indebtedness of any Subsidiary
that is not a Loan Party shall be subject to Section 6.04;
     (vii) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof or result in an earlier maturity date or decreased
weighted average life thereof; provided that such Indebtedness is incurred prior
to or within 90 days after such acquisition or the completion of such
construction or improvement;
     (viii) Indebtedness and Attributable Debt in respect of Sale-Leaseback
Transactions not in excess of $75,000,000 in the aggregate at any time
outstanding;
     (ix) (i) Indebtedness and Funded Receivables Sales of Restricted
Subsidiaries that are Securitization Vehicles (including Indebtedness in respect
of Third Party Securities) in an aggregate amount not in excess of $250,000,000
at any time outstanding and (ii) Indebtedness of the Borrower and Restricted
Subsidiaries consisting solely of Liens on their Sellers’ Retained Interests in
connection with Securitizations permitted by Section 6.04 securing obligations
in respect of Third Party Securities in an aggregate amount not in excess of
$250,000,000 at any time outstanding minus the then outstanding amount of
Indebtedness and Funded Receivables Sales incurred in reliance on clause (i) of
this paragraph;
     (x) Indebtedness of LOL Finance and its Wholly Owned Subsidiaries incurred
in the ordinary course of business to finance their assets; provided that such
Indebtedness (x) is not Guaranteed by the Borrower or any other Restricted
Subsidiary, except to the extent permitted pursuant to clause (vii) above and
(y) does not exceed $150,000,000 at any time outstanding; and
     (xi) Permitted Additional Debt; provided that immediately prior to, and
after giving effect to, the incurrence of such Permitted Additional Debt, the
Borrower is in Pro Forma Compliance.
          (b) The Borrower will not permit any Restricted Subsidiary to issue
any preferred stock or other preferred Equity Interests.



--------------------------------------------------------------------------------



 



55

          SECTION 6.02. Liens. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:
     (i) Liens created under the Loan Documents;
     (ii) Permitted Encumbrances;
     (iii) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or any Restricted Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;
     (iv) any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Restricted Subsidiary or existing on any property
or asset of any Person that becomes a Restricted Subsidiary after the date
hereof prior to the time such Person becomes a Restricted Subsidiary; provided
that (A) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(B) such Lien shall not apply to any other property or assets of the Borrower or
any Restricted Subsidiary and (C) such Lien shall secure only those obligations
which it secures on the date of such acquisition or the date such Person becomes
a Restricted Subsidiary, as the case may be and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;
     (v) Liens on fixed or capital assets acquired, constructed or improved by
the Borrower or any Restricted Subsidiary; provided that (A) such security
interests secure Indebtedness permitted by clause (vii) of Section 6.01(a),
(B) such security interests and the Indebtedness secured thereby are incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvement, (C) the Indebtedness secured thereby does not
exceed 100% of the cost of acquiring, constructing or improving such fixed or
capital assets and (D) such security interests shall not apply to any other
property or assets of the Borrower or any Restricted Subsidiary;
     (vi) Liens of CoBank on investments by the Borrower in the stock,
participation certificates, or allocated reserves of CoBank owned by the
Borrower;
     (vii) Liens not expressly permitted by clauses (i) through (vi) above;
provided that the sum, without duplication, of (x) the aggregate principal
amount of Indebtedness secured by Liens permitted by this clause (vii) and
(y) the Attributable Debt permitted by Section 6.06, does not at any time exceed
$75,000,000;
     (viii) Liens on Sellers’ Retained Interests incurred in connection with
Securitizations permitted by Section 6.01(a) and 6.04 securing obligations in
respect of Third Party Securities permitted by Section 6.01(a)(ix)(ii);
provided, however, that



--------------------------------------------------------------------------------



 



56

recourse to such Sellers’ Retained Interests is limited in a manner consistent
with Standard Securitization Undertakings and the ratio of the amount of such
Sellers’ Retained Interests to the amount of such Third Party Securities is not
significantly greater than the ratio of sellers’ retained interests to the
financed portion of assets in similar securitization transactions;
     (ix) Liens on assets of Restricted Subsidiaries that are Securitization
Vehicles securing Indebtedness of such Securitization Vehicles permitted by
Section 6.01(a)(ix)(i);
     (x) Liens on loan assets of LOL Finance and its Wholly Owned Subsidiaries
incurred in the ordinary course of business and securing Indebtedness incurred
pursuant to Section 6.01(a)(x); and
     (xi) Liens created under the Second Lien Security Documents to secure the
Senior Second Lien Note Obligations; provided that (A) such Liens do not apply
to any asset other than Collateral that is subject to a prior Lien granted under
a Security Document and (B) all such Liens shall be subordinate and junior to
the Liens securing the Obligations on the terms set forth in the Intercreditor
Agreement.
          SECTION 6.03. Fundamental Changes. (a) The Borrower will not, nor will
it permit any Restricted Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing (i) any
Person may merge into the Borrower in a transaction in which the Borrower is the
surviving corporation, (ii) any Person may merge with or into any Restricted
Subsidiary in a transaction in which the surviving entity is or becomes a Wholly
Owned Restricted Subsidiary and a Subsidiary Loan Party; provided that any such
merger involving a Person that is not a Wholly Owned Restricted Subsidiary
immediately prior to such merger shall not be permitted unless also permitted by
Section 6.04 and (iii) any Restricted Subsidiary may liquidate or dissolve if
the Borrower determines in good faith that such liquidation or dissolution is in
the best interests of the Borrower and is not materially disadvantageous to the
Lenders.
          (b) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and its Restricted Subsidiaries
on the date of execution of this Agreement and businesses reasonably related
thereto. The Borrower will not permit LOL Finance or any subsidiary of LOL
Finance to engage in any business other than the making of loans to third
parties to finance their operations, their purchases of goods or services or the
construction of facilities and activities directly related to the funding and
sale of such loans. The Borrower will not permit any Securitization Vehicle to
engage in any business other than the acquisition, financing and/or sale of
accounts receivable in connection with any Securitization permitted hereby.
          SECTION 6.04. Investments, Loans, Advances, Guarantees and
Acquisitions. The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a Wholly Owned



--------------------------------------------------------------------------------



 



57

Restricted Subsidiary prior to such merger) any Equity Interests in or evidences
of indebtedness or other securities (including any option, warrant or other
right to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:
          (a) Permitted Investments;
          (b) investments existing on the date hereof and set forth on
Schedule 6.04;
          (c) investments by the Borrower and the Restricted Subsidiaries in
Equity Interests in Subsidiary Loan Parties; provided that any such Equity
Interests held by a Loan Party shall be pledged pursuant to the Collateral
Agreement;
          (d) loans or advances made by the Borrower to any Subsidiary and made
by any Restricted Subsidiary to the Borrower or any other Subsidiary; provided
that (i) any such loans and advances made by a Loan Party shall be pledged
pursuant to the Collateral Agreement and (ii) the amount of such loans and
advances made after the date hereof by Loan Parties to Subsidiaries that are not
Loan Parties, including to LOL Finance and its subsidiaries, shall be subject to
the limitation set forth in clause (l) below;
          (e) Guarantees constituting Indebtedness permitted by Section 6.01 and
Guarantees of other obligations not constituting Indebtedness; provided that the
aggregate principal amount of Indebtedness and the amount of obligations not
constituting Indebtedness of Subsidiaries that are not Loan Parties (including
LOL Finance and its subsidiaries) that is Guaranteed after the date hereof by
Loan Parties shall be subject to the limitation set forth in clause (l) below;
          (f) investments in Equity Interests of CoBank required to be made in
accordance with CoBank’s bylaws and capital plans applicable to cooperative
borrowers generally;
          (g) investments consisting of non-cash consideration received in
connection with sales of assets permitted by Section 6.05;
          (h) investments consisting of Sellers’ Retained Interests in
Securitizations permitted by Section 6.05; provided, that the amount of any such
investments made after the Effective Date, other than in connection with the
ordinary course sale of accounts receivable to the applicable Securitization
Vehicle in accordance with the terms of the applicable documentation governing
such Securitization, shall not exceed $5,000,000 in the aggregate;
          (i) investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
          (j) Permitted Acquisitions;
          (k) investments by LOL Finance and its Wholly Owned Subsidiaries
consisting of loans made or acquired by them in the ordinary course



--------------------------------------------------------------------------------



 



58

of business not in excess of $150,000,000 in the aggregate at any time
outstanding (excluding the amount of any such loans sold (including by way of
participation sales) in a non-recourse sale transaction as permitted by
Section 6.05(h)); and
          (l) other investments by the Borrower and the Restricted Subsidiaries
not otherwise permitted hereby, provided that the aggregate amount of all such
investments, together with the aggregate amount of loans and advances to, and
Guarantees of Indebtedness or other obligations not constituting Indebtedness
of, Subsidiaries that are not Loan Parties (including LOL Finance and its
subsidiaries), made by Loan Parties pursuant to clauses (d) and (e) above, shall
not exceed $50,000,000 at any time outstanding, and provided, further, that the
Borrower and the Restricted Subsidiaries shall not make investments in
Securitization Vehicles pursuant to this paragraph (l).
          SECTION 6.05. Asset Sales. The Borrower will not, and will not permit
any of the Restricted Subsidiaries to, sell, transfer, lease or otherwise
dispose of any asset, including any Equity Interest owned by it, nor will the
Borrower permit any of the Restricted Subsidiaries to issue any additional
Equity Interest in such Restricted Subsidiary, except:
          (a) sales of inventory, used or surplus equipment and Permitted
Investments in the ordinary course of business;
          (b) sales, transfers and dispositions to the Borrower or a Subsidiary;
provided that (i) any such sales, transfers or dispositions involving a
Subsidiary that is not a Loan Party shall be made in compliance with
Section 6.09 and (ii) the cumulative aggregate fair market value of sales,
transfers and dispositions after the Effective Date to Subsidiaries that are not
Loan Parties (other than for cash consideration) shall not exceed $50,000,000;
          (c) sales, transfers or other dispositions described in
Schedule 6.05(c);
          (d) sales, transfers and other dispositions of assets (other than
sales, transfers or dispositions of less than 100% of the Equity Interests in a
Restricted Subsidiary owned by the Borrower and the Restricted Subsidiaries)
that are not permitted by any other clause of this Section; provided that
(i) the aggregate fair market value of all assets sold, transferred or otherwise
disposed of in reliance upon this clause (d) shall not exceed $75,000,000 during
any fiscal year of the Borrower and (ii) for purposes of clause (i), the fair
market value of Equity Interests in a Restricted Subsidiary shall in any event
be deemed to be at least equal to the sum of the purchase price and all
Indebtedness of such Restricted Subsidiary transferred as part of, or other
Indebtedness assumed by the transferee or its Affiliates in connection with,
such sale, transfer or disposition;
          (e) the sale to one or more Securitization Vehicles of accounts
receivable (including Account Assets) in Securitizations and the sale by
Securitization Vehicles of accounts receivable (including Account Assets) or
interests therein to third parties in Securitizations, provided that (i) each
such Securitization is effected on market terms and (ii) the aggregate amount
(without duplication) of Indebtedness, Third Party Securities and Funded
Receivables Sales in respect of all such Securitizations does not exceed
$250,000,000 at any time outstanding;



--------------------------------------------------------------------------------



 



59

          (f) issuances of Equity Interests of Restricted Subsidiaries that are
pledged under the Security Documents;
          (g) cash lease payments in respect of leases of surplus warehouse and
office space entered into in the ordinary course of business on arms-length
terms;
          (h) the sale by LOL Finance and its Wholly Owned Subsidiary, LOLFC,
LLC, in the ordinary course of its business of (i) loans made in the ordinary
course of business and (ii) participations in loans made in the ordinary course
of business, provided that the amount of such participations shall not exceed
$125,000,000 in the aggregate at any time outstanding; and
          (i) sales, transfers or other dispositions of any Equity Interest in
MoArk;
          provided that all sales, transfers, leases and other dispositions
permitted hereby (other than those among Loan Parties permitted by clause
(b) above) shall be made for fair value and for at least 80% cash consideration,
provided further that non-cash consideration in excess of 20% of the
consideration for any such sales, transfers, leases and other dispositions may
be received in an aggregate cumulative amount not in excess of $50,000,000 in
fair value.
          SECTION 6.06. Sale and Leaseback Transactions. The Borrower will not,
and will not permit any Restricted Subsidiary to, enter into any Sale-Leaseback
Transaction except:
          (a) Sale-Leaseback Transactions to which the Borrower or any
Restricted Subsidiary is a party as of the date hereof; and
          (b) other Sale-Leaseback Transactions; provided that the sum, without
duplication, of (i) the aggregate principal amount of Indebtedness secured by
Liens permitted by Section 6.02(vii) and (ii) the aggregate Attributable Debt in
respect of Sale-Leaseback Transactions permitted by this clause (b), does not at
any time exceed $75,000,000.
          SECTION 6.07. Hedging Agreements. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, enter into any Hedging Agreement,
other than (a) Hedging Agreements entered into in the ordinary course of
business to hedge or mitigate risks to which the Borrower or any Restricted
Subsidiary is exposed in the conduct of its business or the management of its
liabilities and (b) Hedging Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Restricted
Subsidiary.
          SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness.
(a) The Borrower will not, nor will it permit any Restricted Subsidiary to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except:
     (i) Restricted Subsidiaries may declare and pay dividends ratably with
respect to their Equity Interests;



--------------------------------------------------------------------------------



 



60

     (ii) provided that no Default has occurred and is continuing or would
result therefrom, the Borrower may make Restricted Payments (including cash
payments of patronage dividends and of revolvements and redemptions of Equity
Interests) on any Payment Date in an amount not in excess of the sum of (w)
$60,500,000, plus (x) 50% of the Borrower’s cumulative Consolidated Net Income
during each Non-Investment Grade RP Period plus (y) 100% of the Borrower’s
cumulative Consolidated Net Income during each Investment Grade RP Period minus
(z) the aggregate amount of Restricted Expenditures during the relevant
Calculation Period (after giving effect to any other Restricted Expenditures to
be made on such Payment Date);
     (iii) if a Default has occurred and is continuing or would result
therefrom, the Borrower may make payments of patronage dividends and of
revolvements and redemptions at such times and in such minimum amounts as may be
necessary to permit each allocation of the Borrower’s patronage earnings to a
member to be deemed a “qualified written notice of allocation” as defined in
Section 1388(c)(1) of the Internal Revenue Code; and
     (iv) the Borrower may pay dividends not exceeding $100,000 per annum with
respect to its preferred stock issued and outstanding as of the Effective Date
in accordance with the terms thereof on the Effective Date.
          (b) The Borrower will not, and will not permit any Restricted
Subsidiary to, make or agree to pay or make, directly or indirectly, any payment
or other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on any Indebtedness, any indebtedness owed
to the trust entity that has issued the Capital Securities, or any payment or
other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:
     (i) payment of Indebtedness created under the Loan Documents;
     (ii) payment of regularly scheduled interest and principal payments as and
when due in respect of any Indebtedness, other than payments in respect of the
Capital Securities prohibited by the subordination provisions thereof;
     (iii) mandatory payments by a Securitization Vehicle on Third Party
Securities;
     (iv) in addition to any purchases pursuant to clause (vii), the Borrower
may make repurchases of Senior Notes and Senior Second Lien Notes on any Payment
Date after the Effective Date in an amount not in excess of the sum of (w)
$60,500,000 plus (x) 50% of the Borrower’s cumulative Consolidated Net Income
during each Non-Investment Grade RP Period, plus (y) 100% of the Borrower’s
cumulative Consolidated Net Income during each Investment Grade RP Period, minus
(z) the aggregate amount of Restricted Expenditures during the relevant
Calculation Period (after giving effect to any other Restricted Expenditures to
be made on such Payment Date); provided that (A) immediately after giving effect
to any such repurchase (and the Repurchase Expenditures made or to be made in
connection



--------------------------------------------------------------------------------



 



61

therewith) the aggregate amount of the unused Commitments is not less than
$100,000,000, (B) no Default exists at the time of and after giving effect to
any such repurchase, (C) the aggregate amount of Repurchase Expenditures
effected pursuant to this clause (iv) shall not exceed the aggregate amount of
increases in the Commitments effected pursuant to Section 2.18, and (D) at the
time of any such repurchase, the Senior Secured Debt to EBITDA Ratio is not
greater than 1.50 to 1.00 (or, if the Collateral has been released from the
Liens of the Security Documents pursuant to Section 9.14, the Senior Debt to
EBITDA Ratio is not greater than 2.00 to 1.00);
     (v) refinancings of Indebtedness to the extent permitted by Section 6.01;
     (vi) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;
and
     (vii) in addition to any purchases pursuant to clause (iv), the Borrower
may, after the Effective Date, repurchase any combination of the Senior Notes,
the Senior Second Lien Notes and/or the Capital Securities for cumulative
Repurchase Expenditures in an amount not greater than $150,000,000; provided
that (A) immediately after giving effect to any such repurchase (and the
Repurchase Expenditures made or to be made in connection therewith) the
aggregate amount of the unused Commitments is not less than $100,000,000, and
(B) no Default exists at the time of and after giving effect to any such
repurchase.
          SECTION 6.09. Transactions with Affiliates. The Borrower will not, and
will not permit any Restricted Subsidiary to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions in the ordinary course of business that are
at prices and on terms and conditions not less favorable to the Borrower or such
Restricted Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Borrower and the
Subsidiary Loan Parties not involving any other Affiliate, (c) any Restricted
Payment permitted by Section 6.08 and (d) Securitizations permitted by
Sections 6.01 and 6.02.
          SECTION 6.10. Restrictive Agreements. The Borrower will not, and will
not permit any Restricted Subsidiary to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of the Borrower or any
Restricted Subsidiary to create, incur or permit to exist any Lien upon any of
its property or assets, or (b) the ability of any Restricted Subsidiary to pay
dividends or other distributions with respect to any shares of its capital stock
or to make or repay loans or advances to the Borrower or any other Restricted
Subsidiary or to Guarantee Indebtedness of the Borrower or any other Restricted
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law, by any Loan Document, by the Senior Note Documents or
by the Senior Second Lien Note Documents, (ii) the foregoing shall not apply to
restrictions and conditions existing on the date hereof identified on
Schedule 6.10 (but shall apply to any amendment or modification expanding the
scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a



--------------------------------------------------------------------------------



 





62

Restricted Subsidiary or, in the case of clause (a), assets of the Borrower or a
Restricted Subsidiary, pending such sale, provided such restrictions and
conditions apply only to the Restricted Subsidiary or assets that are to be sold
and such sale is permitted hereunder, (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (v) clause
(a) of the foregoing shall not apply to customary provisions in leases or other
agreements restricting the assignment thereof, (vi) the foregoing shall not
apply to agreements governing permitted Indebtedness and loan participation
agreements permitted by Section 6.05(h) of LOL Finance or its Wholly Owned
Subsidiaries so long as any restrictions therein apply only to LOL Finance
and/or its subsidiaries and (vii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to Securitizations
that are permitted hereunder, provided that such restrictions and conditions
relate only to Securitization Vehicles or to the receivables which are the
subject of a Securitization.
          SECTION 6.11. Amendment of Material Documents. The Borrower will not,
and will not permit any Restricted Subsidiary to, amend, modify or waive any of
its rights under (a) any agreement governing Material Indebtedness or (b) its
certificate of incorporation, by-laws or other organizational documents that, in
any case referred to in clause (a) or (b), could reasonably be expected to be
adverse in any significant respect to the interests of the Lenders.
          SECTION 6.12. Interest Expense Coverage Ratio. The Borrower will not
permit the ratio of (a) Consolidated EBITDA to (b) Consolidated Cash Interest
Expense, for any period of four consecutive fiscal quarters, to be less than
2.50 to 1.00.
          SECTION 6.13. Leverage Ratio. The Borrower will not permit the
Leverage Ratio on any date to exceed 3.75 to 1.00.
ARTICLE VII
Events of Default
          If any of the following events (each, an “Event of Default”) shall
occur:
          (a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
          (b) the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five days;
          (c) any representation or warranty made or deemed made by or on behalf
of the Borrower or any Restricted Subsidiary in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;



--------------------------------------------------------------------------------



 



63
          (d) the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.04 (with respect to the
existence of the Borrower), 5.11 or 5.13(c) or in Article VI;
          (e) any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Co-Administrative Agent to the Borrower (which notice will be given at the
request of any Lender);
          (f) the Borrower or any Restricted Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable;
          (g) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (g) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness;
          (h) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Restricted Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
          (i) the Borrower or any Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Restricted Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) adopt any resolutions
for the purpose of effecting any of the foregoing;
          (j) the Borrower or any Restricted Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;
          (k) one or more judgments for the payment of money in an aggregate
amount in excess of $10,000,000 shall be rendered against the



--------------------------------------------------------------------------------



 



64

Borrower, any Restricted Subsidiary or any combination thereof and the same
shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower or any
Restricted Subsidiary to enforce any such judgment;
          (l) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
          (m) any Guarantee or Lien purported to be created under any Security
Document shall cease to be, or shall be asserted by any Loan Party not to be, a
valid Guarantee or a perfected Lien on any material Collateral, with the
priority required by the applicable Security Document, except (i) pursuant to
Section 9.14, (ii) as a result of the sale or other disposition of the
applicable Collateral or the release of the applicable Loan Party in a
transaction permitted under the Loan Documents or (iii) as a result of the
Collateral Agent’s failure to file any necessary continuation statements or to
maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Collateral Agreement; or
(n) a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Co-Administrative Agent may, and at
the request of the Required Lenders shall, by notice to the Borrower, take
either or both of the following actions, at the same or different times: (i)
terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.
ARTICLE VIII
The Agents
          Each of the Lenders and each Issuing Bank hereby irrevocably appoints
each Agent as its agent and authorizes each Agent to take such actions on its
behalf and to exercise such powers as are delegated to such Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto.



--------------------------------------------------------------------------------



 





65

          Each bank serving as an Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not an
Agent hereunder.
          The Agents shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Agents shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Agents shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Agents are required to
exercise in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 9.02), and (c) except as expressly set forth in the Loan Documents, the
Agents shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by any bank serving as an Agent
or any of its Affiliates in any capacity. Neither Agent shall be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02) or in the absence
of its own gross negligence or willful misconduct. Neither Agent shall be deemed
to have knowledge of any Default unless and until written notice thereof is
given to such Agent by the Borrower or a Lender, and neither Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
thereunder or in connection therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document, (iv) the validity, enforceability, effectiveness or genuineness
of any Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.
          Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. Each Agent also may rely
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon. Each Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
          An Agent may perform any and all its duties and exercise its rights
and powers by or through any one or more sub-agents appointed by such Agent. An
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of such



--------------------------------------------------------------------------------



 



66

Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as an Agent.
          Subject to the appointment and acceptance of a successor Agent as
provided in this paragraph, an Agent may resign at any time by notifying the
Lenders, each Issuing Bank and the Borrower. Upon any such resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may,
on behalf of the Lenders and Issuing Banks, appoint a successor Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as an Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After an Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as an Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon either Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon either Agent or any other Lender
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or related agreement
or any document furnished hereunder or thereunder.
ARTICLE IX
Miscellaneous
          SECTION 9.01. Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
          (a) if to the Borrower, to it at Land O’ Lakes, Inc., 4001 Lexington
Avenue North, Saint Paul, MN 55126, Attention of Treasurer (Telecopy
No. 651-481-2086);
          (b) if to the Co-Administrative Agent, including in its capacity as an
Issuing Bank, to Co-Bank, ACB at 5500 South Quebec Street, Greenwood Village, CO
80111, Attention of: Co-Administrative Agent, Telecopy No. (303) 694-5830;
          (c) if to the Administrative Agent, including in its capacity as an
Issuing Bank, to JPMorgan Chase Bank, N.A., Loan and Agency



--------------------------------------------------------------------------------



 



67

Services Group, 1111 Fannin Street, 10th Floor, Houston, Texas 77002, Attention
of Claudia Garcia (Telecopy No. (713) 750-2223), with a copy to JPMorgan Chase
Bank, N.A., 270 Park Avenue, New York, New York 10017, Attention of Barbara
Marks (Telecopy No. 212-270-3279);
          (d) if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.
          Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
          SECTION 9.02. Waivers; Amendments. (a) No failure or delay by either
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, each Issuing Bank and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
either Agent, any Lender or any Issuing Bank may have had notice or knowledge of
such Default at the time.
          (b) Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or, in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by the Agents and the Loan Party or Loan Parties that are parties thereto,
in each case with the consent of the Required Lenders; provided that no such
agreement shall (i) increase the Commitment of any Lender without the written
consent of such Lender, (ii) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender, (iii) postpone the
maturity of any Loan or the required date of reimbursement of any LC
Disbursement, or any date for the payment of any interest or fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender, (iv) change Section 2.16(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the percentage set forth in the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (vi) release any Subsidiary Loan Party from its Guarantee under the
Collateral Agreement (except as expressly



--------------------------------------------------------------------------------



 



68

provided in the Collateral Agreement), or limit its liability in respect of such
Guarantee, without the written consent of each Lender, (vii) release all or
substantially all of the Collateral from the Liens of the Security Documents
(other than pursuant to Section 9.14), in each case, without the written consent
of each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of an Agent or any Issuing Bank without
the prior written consent of such Agent or such Issuing Bank, as the case may
be. Notwithstanding the foregoing, any provision of this Agreement may be
amended by an agreement in writing entered into by the Borrower, the Required
Lenders and the Agents (and, if its rights or obligations are affected thereby,
each Issuing Bank) if (i) by the terms of such agreement the Commitment of each
Lender not consenting to the amendment provided for therein shall terminate upon
the effectiveness of such amendment, (ii) at the time such amendment becomes
effective, each Lender not consenting thereto receives payment in full of the
principal of and interest accrued on each Loan made by it and all other amounts
owing to it or accrued for its account under this Agreement , and (iii) after
giving effect to such amendment and all contemporaneous repayments of Loans and
reductions of Commitments, the sum of the total Revolving Exposures shall not
exceed the total Commitments. Notwithstanding any other provision of any Loan
Document, no consent shall be required to be obtained in connection with any
waiver, amendment or other modification of any Loan Document from any Lender
that has no Commitment and whose Revolving Exposure is zero.
          SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower
shall pay (i) all reasonable out-of-pocket expenses incurred by each Agent and
its Affiliates, including any such expenses incurred in connection with
due-diligence and the reasonable fees, charges and disbursements of counsel for
such Agent, in connection with the arrangement and syndication of the credit
facilities provided for herein and the preparation, execution, delivery and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof (whether or not the transactions contemplated hereby
or thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by each Issuing Bank in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all reasonable out-of-pocket expenses incurred by each
Agent, each Issuing Bank or any Lender, including the reasonable fees, charges
and disbursements of any counsel for each Agent, any Issuing Bank or any Lender,
in connection with the enforcement or protection of its rights in connection
with the Loan Documents, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
          (b) The Borrower shall indemnify each Agent, each Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the arrangement and the syndication of
the credit facility provided for herein, the preparation, execution, delivery
and administration of the Loan Documents or any other agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or Letter of Credit
or the use of the proceeds



--------------------------------------------------------------------------------



 



69

therefrom (including any refusal by any Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any Mortgaged Property or any other property currently or formerly owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto and
regardless of whether such matter is initiated by a third party or by the
Borrower or any Affiliate thereof; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee (it being understood that
the violation by a Lender or an Agent of any applicable law or regulation shall
constitute gross negligence) or the breach by such Indemnitee of its obligations
under the Loan Documents; provided, further, that the fees, disbursements and
other charges of counsel with respect to any claim, litigation or proceeding
shall be limited to one firm of counsel in each relevant jurisdiction to jointly
represent all such Indemnitees, so long as (i) no conflict or potential conflict
exists as a result of such joint representation and (ii) no Indemnitee has
reasonably concluded that there may be legal defenses available to it that are
different from or in addition to those available to the other Indemnitees.
          (c) To the extent that the Borrower fails to pay any amount required
to be paid by it to either Agent or any Issuing Bank under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to such Agent or
Issuing Bank, as the case may be, such Lender’s pro rata share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against such Agent or Issuing Bank in its
capacity as such. For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the outstanding Revolving
Exposures and unused Commitments at the time.
          (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
No Indemnitee shall be liable for the use by others of Information (as defined
in Section 9.12) or other materials obtained through electronic
telecommunications or other information transmission systems (including as a
result of any misdirected facsimile transmission); provided, that (except in the
case of a misdirected facsimile transmission) such indemnified person shall have
taken reasonable precautions to ensure, or shall have made reasonable
investigation to believe in, the reliability of such transmission system.
          (e) All amounts due under this Section shall be payable promptly after
written demand therefor.



--------------------------------------------------------------------------------



 



70

          SECTION 9.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of an Issuing Bank that issues any Letter of Credit), except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of an Issuing
Bank that issues any Letter of Credit) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Agents, the Issuing Banks and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
          (b) Any Lender may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that (i)
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender,
each of the Borrower and the Co-Administrative Agent, and (B) in the case of an
assignment of all or a portion of a Commitment or any Lender’s obligation in
respect of its LC Exposure, each Issuing Bank, must give their prior written
consent to any such assignment (which consent shall not be unreasonably
withheld), (ii) except in the case of an assignment to a Lender or an Affiliate
of a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Co-Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Co-Administrative Agent otherwise consent, (iii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement, (iv) the parties
to each assignment shall execute and deliver to the Co-Administrative Agent an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500, and (v) the assignee, if it shall not be a Lender, shall deliver to the
Co-Administrative Agent an Administrative Questionnaire; and provided further
that any consent of the Borrower otherwise required under this paragraph shall
not be required if an Event of Default under clause (a), (b), (h) or (i) of
Article VII has occurred and is continuing. Subject to acceptance and recording
thereof pursuant to paragraph (d) of this Section, from and after the effective
date specified in each Assignment and Acceptance the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement, other than liability for breach prior to the
effective date of such Assignment and Acceptance (and, in the case of an
Assignment and Acceptance covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.13, 2.14, 2.15
and 9.03 and shall continue to be bound by Section 9.12). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (e) of this Section.



--------------------------------------------------------------------------------



 





71

          (c) The Co-Administrative Agent, acting for this purpose as an agent
of the Borrower, shall maintain at one of its offices in The City of Greenwood
Village a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the Loans and LC Disbursements owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the Agents, the
Issuing Banks and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Banks and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
          (d) Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Co-Administrative Agent shall accept such Assignment
and Acceptance and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
          (e) Any Lender may, without the consent of the Borrower, the
Co-Administrative Agent or either Issuing Bank, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Agents, the Issuing Banks and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce the Loan
Documents and to approve any amendment, modification or waiver of any provision
of the Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (f) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.13, 2.14 and 2.15 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.16(c) as though it were a
Lender.
          (f) A Participant shall not be entitled to receive any greater payment
under Section 2.13 or 2.15 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits



--------------------------------------------------------------------------------



 



72

of Section 2.15 unless the Borrower is notified of the participation sold to
such Participant and such Participant agrees, for the benefit of the Borrower,
to comply with Section 2.15(e) as though it were a Lender.
          (g) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
          SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and the issuance of
any Letters of Credit, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that any Agent, any Issuing Bank or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.13, 2.14, 2.15 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.
          SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to either Agent or Issuing Bank constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or electronic image scan shall
be effective as delivery of a manually executed counterpart of this Agreement.
          SECTION 9.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.



--------------------------------------------------------------------------------



 





73

          SECTION 9.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
          SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
          (b) The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that any Agent,
Issuing Bank or Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against the Borrower or
its properties in the courts of any jurisdiction.
          (c) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
          SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH



--------------------------------------------------------------------------------



 



74

PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
          SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 9.12. Confidentiality. Each of the Agents, the Issuing Banks
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees, trustees, investment advisors and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any banking regulatory
authority, (c) to the extent requested by any insurance authority or other
Governmental Authority or required by applicable laws or regulations or by any
subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower, its Subsidiaries and their
obligations, (g) with the consent of the Borrower, (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to any Agent, Issuing Bank or Lender on a
nonconfidential basis from a source other than the Borrower or (i) to any rating
agency when required by it (it being understood that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Information received by it from the disclosing party); provided, that the
disclosing party shall use reasonable efforts under the circumstances, to the
extent permitted by law, to notify the Borrower prior to, or as soon as
practicable thereafter, of any disclosure made pursuant to clause (c) above. In
addition, the Agents, the Issuing Banks and the Lenders may disclose the
existence of this Agreement and information about this Agreement (but not
Information concerning the business of the Borrower or any of its Affiliates) to
market data collectors, similar service providers to the lending industry, and
service providers to the Agents, the Issuing Banks and the Lenders in connection
with the administration and management of this Agreement, the other Loan
Documents and the Commitments. For the purposes of this Section 9.12,
“Information” means all information received from any Loan Party relating to any
Loan Party or its Affiliates or their businesses, other than any such
information that is publicly available to any Agent, any Issuing Bank or any
Lender prior to disclosure by any Loan Party.



--------------------------------------------------------------------------------



 



75

          EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
          ALL INFORMATION, INCLUDING WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.
          SECTION 9.13. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
          SECTION 9.14. Optional Release of Collateral. (a) Notwithstanding any
other provision herein or in any other Loan Document, the Collateral Agent is
hereby authorized and directed to, and shall, release all, but not less than
all, of the Collateral from the Liens of the Security Documents (but not the
Guarantees provided pursuant to the Collateral Agreement) on a Business Day
specified by the Borrower (the “Optional Release Date”), upon the satisfaction
of the following conditions precedent (the “Optional Release Conditions”), and
subject to the reinstatement of such Liens as provided in paragraph (b) below:
     (i) the Borrower shall have given notice to the Collateral Agent at least
30 days prior to the Optional Release Date, specifying the proposed Optional
Release Date;



--------------------------------------------------------------------------------



 



76

     (ii) the Collateral Release Ratings Requirement shall have been satisfied
as of the date of such notice and shall remain satisfied as of the Optional
Release Date;
     (iii) no Default or Event of Default hereunder shall have occurred and be
continuing as of the date of such notice or as of the Optional Release Date;
     (iv) all Liens in the Collateral securing the Senior Second Lien Note
Obligations pursuant to the Second Lien Security Documents have been released as
of the Optional Release Date or are released simultaneously with the release of
the Collateral from the Liens of the Security Documents pursuant to this
Section; and
     (v) on the Optional Release Date, the Administrative Agent shall have
received (x) a certificate, dated the Optional Release Date and executed on
behalf of the Borrower by a Financial Officer thereof, confirming the
satisfaction of the Optional Release Conditions set forth in clauses (ii),
(iii) and (iv) above and (y) such other evidence as it may reasonably require
confirming the satisfaction of the Optional Release Condition set forth in
clause (iv) above.
During the continuance of any Collateral Release Period, but not otherwise, all
representations and warranties and covenants contained in the Collateral
Agreement and any other Security Document related to the Collateral or the grant
or perfection of Liens on the Collateral shall be deemed to be of no force or
effect. Any such release shall be without recourse to, or representation or
warranty by, the Collateral Agent and shall not require the consent of any
Lender. Subject to the satisfaction of the conditions set forth in this
paragraph (a), on and after the Optional Release Date, the Collateral Agent
shall execute and deliver all such instruments, releases, financing statements
or other agreements, and take all such further actions, at the request and
expense of the Borrower, as shall be necessary to effectuate the release of
Collateral pursuant to the terms of this paragraph. Subject to reinstatement as
provided in paragraph (b), on and after the Optional Release Date the Loan
Parties shall not be subject to the provisions of Sections 5.03, 5.08 and 5.13.
          (b) If, as of any date and following any release of Collateral
pursuant to Section 9.14(a), the Collateral Reinstatement Ratings Requirement
shall be or become satisfied, all representations and warranties and covenants
contained in the Collateral Agreement and any other Security Document related to
the Collateral shall be reinstated and shall be in full force and effect and the
requirements of Sections 5.03, 5.08 and 5.13 shall again become applicable to
the Loan Parties, and the Borrower shall promptly take and cause the other Loan
Parties to take all such actions as shall be necessary or as the Collateral
Agent shall reasonably request to cause the Guarantee and Collateral Requirement
to be satisfied and for the Liens of the Security Documents to be reinstated in
the Collateral. Following the reinstatement of the Liens of the Security
Documents in the Collateral pursuant to this paragraph (b), if the Optional
Release Conditions become satisfied again, the Borrower may again elect to have
such Liens released pursuant to this Section.
          (c) Without limiting the provisions of Section 9.03, the Borrower
shall reimburse the Collateral Agent for all costs and expenses, including
attorneys’ fees and disbursements, incurred by it in connection with any action
contemplated by this Section.



--------------------------------------------------------------------------------



 



77

          (d) Notwithstanding the foregoing, following the release of the
Collateral from the Liens of the Security Documents pursuant to this Section, in
the event that any Lien securing any Indebtedness is created or permitted to
exist on any property or asset now owned or hereafter acquired by any Loan Party
that would have constituted Collateral under the Security Documents if the Lien
of such documents had not been released (other than Liens permitted by clauses
(iii), (iv), (v), (vi), (vii) and (viii) of Section 6.02), the Borrower shall
and shall cause the other Loan Parties to secure the Obligations at least
ratably with the other Indebtedness secured thereby, in each case in a manner
reasonably acceptable to the Administrative Agent.
          SECTION 9.15. USA Patriot Act Notice. Each Lender and Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or Agent, as applicable, to identify the Borrower in
accordance with the Act.
[remainder of page intentionally blank – signature page is next page]



--------------------------------------------------------------------------------



 



 

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

            LAND O’LAKES, INC.,
      By           Name:           Title:      

[Signature Page to Land O’Lakes, Inc. Credit Agreement]



--------------------------------------------------------------------------------



 



 

         

            JPMORGAN CHASE BANK, N.A., individually and as
Administrative Agent,
      By           Name:           Title:      

[Signature Page to Land O’Lakes, Inc. Credit Agreement]



--------------------------------------------------------------------------------



 



 

         

            COBANK, ACB., individually and as Co-
Administrative Agent,
      By           Name:           Title:      

[Signature Page to Land O’Lakes, Inc. Credit Agreement]



--------------------------------------------------------------------------------



 



 

         

             
 
  Lender:        
 
     
 
   
 
  By        
 
           
 
      Name:    
 
      Title:    

[Signature Page to Land O’Lakes, Inc. Credit Agreement]